--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
SENIOR SECURED CREDIT FACILITY AGREEMENT
 
IN THE MAXIMUM AMOUNT OF US$5,000,000
 
BY AND AMONG
 
THE MINT LEASING NORTH, INC.,
as Borrower
 
VJ HOLDING COMPANY, L.L.C. AND JERRY PARISH,
as Joint and Several Guarantors,
 
AND
 
TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender
 


 


 
 


 
Dated as of December 31, 2014
 
Effective as of February 6, 2015
 


 

 
 

--------------------------------------------------------------------------------

 

SENIOR SECURED CREDIT FACILITY AGREEMENT
 
This SENIOR SECURED CREDIT FACILITY AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of December 31, 2014
and made effective as of February 6, 2015 (the “Effective Date”), is executed by
and among: (i) THE MINT LEASING NORTH, INC., a corporation incorporated under
the laws of the State of Texas (the “Borrower”); (ii) JERRY PARISH, an
individual (the “Individual Guarantor”); (iii) VJ HOLDING COMPANY, L.L.C., a
Texas limited liability company (“Corporate Guarantor”); (iv) any Person to
hereafter become a Subsidiary of the Borrower pursuant to Section 3.20 hereof,
and any Person that from time to time may hereafter become liable for the
Obligations, or any part thereof (the “Additional Guarantors”) (the Individual
Guarantor, the Corporate Guarantor, and the Additional Guarantors, together,
jointly and severally, the “Guarantors” and together with the Borrower and ML -
Nevada, the “Credit Parties”); and (v) TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands,
as lender (the “Lender”).
 
WHEREAS, Borrower has requested that Lender extend a senior secured credit
facility to Borrower of up to Five Million and No/100 United States Dollars
(US$5,000,000.00) for working capital financing for Borrower and for any other
purposes permitted hereunder; and for these purposes, Lender is willing to make
certain loans and extensions of credit available to Borrower of up to such
amount and upon the terms and conditions set forth herein; and
 
WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Individual Guarantor has, inter alia, agreed to execute a Guaranty Agreement
in favor of Lender, whereby Individual Guarantor shall guarantee any and all of
the Borrower’s Obligations owed under this Agreement and under any other Loan
Documents; (ii) the Borrower has, inter alia, agreed to execute a Security
Agreement in favor of Lender, whereby Borrower shall grant to the Lender a first
priority security interest in and Lien upon all of the Borrower Collateral, as
security for the payment and performance of any and all Obligations owed under
this Agreement and under any other Loan Documents; (iii) the Corporate Guarantor
has, inter alia, agreed to execute the Deed of Trust in favor of Lender, whereby
the Corporate Guarantor shall grant to the Lender a second priority security
interest in and Lien upon all the Guarantor Property, as security for the
payment and performance of Corporate Guarantor’s Obligations owed under this
Agreement, the Guaranty Agreement, and under any other Loan Documents; and (iv)
Mint Leasing, Inc., a Nevada corporation (“ML – Nevada”) has agreed to execute a
Pledge Agreement in favor of Lender, whereby ML - Nevada shall pledge to the
Lender all of its right, title and interest in and to, and provide a first
priority Lien and security interest on, all of its issued and outstanding shares
and/or membership interests of Borrower, as security for the payment and
performance of any and all Obligations owed under this Agreement and under any
other Loan Document;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 

 
1

--------------------------------------------------------------------------------

 
 
1.           DEFINITIONS.
 
1.1           Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
(a)                     “Additional Closings” means any closings hereunder after
the First Closing, pursuant to which Lender makes Additional Loans to Borrower
under the terms of this Agreement.
 
(b)                     “Additional Loans” means each advance, and the aggregate
of all such advances, made by Lender to Borrower under and pursuant to this
Agreement or any other Loan Documents after the Initial Loan.
 
(c)                     “Account” shall mean, individually, and “Accounts” shall
mean, collectively, any and all accounts (as such term is defined in the UCC) of
any Credit Party.
 
(d)                     “ACH” shall have the meaning given to it in Section
2.4(c) hereof.
 
(e)                     “Additional Guarantors” shall have the meaning given to
such term in the preamble hereof.
 
(f)                      “Advisory Fee” shall have the meaning given to it in
Section 2.5(f) hereof.
 
(g)                     “Advisory Fee Shares” shall have the meaning given to it
in Section 2.5(f) hereof.
 
(h)                     “Affiliate” (a) of Lender shall mean: (i) any entity
which, directly or indirectly, Controls or is Controlled By or is under common
Control with Lender; and (ii) any entity administered or managed by Lender, or
an Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of any
Credit Party shall mean any entity which, directly or indirectly, Controls or is
Controlled By or is under common Control with any Credit Party.
 
(i)                      “Agreement” shall mean this Senior Secured Credit
Facility Agreement by and among the Credit Parties and the Lender.
 
(j)                      “Borrower” shall have the meaning given to such term in
the preamble hereof.
 
(k)                     “Borrower Collateral” shall mean “Collateral” as defined
in the Security Agreement executed by Borrower.
 
(l)                      “Business Day” shall mean any day other than a
Saturday, Sunday or a legal holiday on which banks are authorized or required to
be closed for the conduct of commercial banking business in the State of Nevada.
 
(m)                     “BSA” shall have the meaning given to it in Section
14.22 hereof.
 

 
2

--------------------------------------------------------------------------------

 

(n)                     “Capital Expenditures” shall mean expenditures
(including Capital Lease obligations which should be capitalized under GAAP) for
the acquisition of fixed assets which are required to be capitalized under GAAP.
 
(o)                     “Capital Lease” shall mean, as to any Person, a lease of
any interest in any kind of property or asset, whether real, personal or mixed,
or tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of any Credit Party prepared in accordance with GAAP.
 
(p)                     “Change in Control” shall mean any sale, conveyance,
assignment or other transfer, directly or indirectly, of any ownership interest
of any Credit Party, which results in any change in the identity of the
individuals or entities in Control of such Credit Party as of the Effective Date
or the grant of a security interest in any ownership interest of any Person,
directly or indirectly Controlling the Credit Parties, which could result in a
change in the identity of the individuals or entities in Control of such Credit
Party as of the Effective Date.
 
(q)                     “Closings” means, collectively, the First Closing, and
any Additional Closings, if any, under this Agreement.
 
(r)                      “Collateral” shall mean, collectively, all of the
Borrower Collateral and all of the Guarantor Collateral.
 
(s)                     “Common Stock - ML” shall mean the common stock of ML -
Nevada, par value $.001 per share.
 
(t)                     “Common Stock - MLN” shall mean the common stock of
Borrower, par value $1.00 per share.
 
(u)                     “Compliance Certificate” shall mean the covenant
compliance certificate, the form of which is attached hereto as Exhibit “A”.
 
(v)                     “Contingent Liability” and “Contingent Liabilities”
shall mean, respectively, each obligation and liability of the Credit Parties
and all such obligations and liabilities of the Credit Parties incurred pursuant
to any agreement, undertaking or arrangement by which any Credit Party either:
(i) guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertakes or agrees otherwise to
assure or insure a creditor against loss.  The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.
 

 
3

--------------------------------------------------------------------------------

 

(w)                     “Control,” “Controlling,” “Controlled By,” or words of
similar import shall mean the possession, directly or indirectly, of the power
to direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.
 
(x)                      “Corporate Guarantor” shall have the meaning given to
such term in the preamble hereof.
 
(y)                     “Credit Party(ies)” shall have the meaning given to such
term in the preamble hereof.
 
(z)                     “Credit Party Leases” shall have the meaning given to it
in Section 7.18 hereof.
 
(aa)                    “Deed of Trust” shall mean the deed of trust executed by
Corporate Guarantor in favor of the Lender, pursuant to which Corporate
Guarantor grants to Lender a second priority Lien and security interest in and
to the Guarantor Property, the form of which is attached hereto as Exhibit “B”.
 
(bb)                   “Default Rate” shall mean a per annum rate of interest
equal to the highest non-usurious rate permitted by applicable law, and if there
is no such rate under applicable law, then eighteen percent (18%) per annum.
 
(cc)                    “Dollars” or “$” means lawful currency of the United
States of America.
 
(dd)                   “Effective Date” shall have the meaning given to it in
the preamble hereof.
 
(ee)                    “Eligible Accounts” means, with respect to the Borrower:
 
(A)      all sales of the Borrower arising from Point-of-Sale Transactions which
meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):
 

 
4

--------------------------------------------------------------------------------

 
 
(i)        are genuine in all respects and have arisen in the Borrower’s
Ordinary Course of Business from the sale of goods or performance of services by
Borrower, which delivery of goods has occurred or performance of services have
been fully performed;


(ii)       payment for the sale has been made in full at the time of the sale,
and such sale is not subject to any chargeback, credit, setoff, allowance,
adjustment, repurchase or return agreement or obligation of any kind;


(iii)      the Person obligated on the sale is not a Subsidiary or a director,
officer, employee, agent, parent or Affiliate of any Credit Party; and


(iv)      the proceeds from the sale are subject to a perfected, first priority
Lien in favor of Lender and not subject to any Lien whatsoever, other than the
Lien of Lender and except for Permitted Liens.


(B)      all Accounts of the Borrower which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):


(i)        are genuine in all respects and have arisen in the Borrower’s
Ordinary Course of Business from the sale or lease of goods or performance of
services by Borrower, which delivery of goods has occurred or performance of
services have been fully performed;


(ii)       in the case of the sale of goods or services, are evidenced by an
invoice delivered to the Person obligated under such Account, are due and
payable within thirty (30) days after the date of the invoice, and are not more
than ninety (90) days outstanding past the invoice date;


(iii)      In the case of a lease of goods (specifically including all
motor-vehicles leases), are evidenced by a valid and enforceable written lease
agreement executed by the Person obligated under such Account, and payments
under any such lease agreement are not more than ninety (90) days past due;


(iv)     do not arise from a “sale on approval”, “sale or return”,
“consignment”, “guaranteed sale” or “bill and hold”, or are subject to any other
repurchase or return agreement;


(v)      have not arisen in connection with a sale to a Person obligated under
such Account who is not a resident or citizen of, or an entity organized in, and
is principally located within, the United States of America;


(vi)      are not due from a Person obligated under such Account which is a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of any
Credit Party;

 
5

--------------------------------------------------------------------------------

 


(vii)     do not arise out of contracts with the United States or any
Governmental Authority thereof, unless the Borrower has assigned its right to
payment of such Account to Lender pursuant to the Federal Assignment of Claims
Act of 1940 (or analogous statute), and evidence (satisfactory to Lender) of
such assignment has been delivered to Lender;


(viii)    do not arise in connection with a sale to a Person obligated under
such Account who is located within a state or jurisdiction which requires
Borrower, as a precondition to commencing or maintaining an action in the courts
of that state or jurisdiction, either to: (A) receive a certificate of authority
to do business and be in good standing in such state or jurisdiction; or (B)
file a notice of business activities or similar report with such state’s or
jurisdiction’s taxing authority, unless: (I) the Borrower has taken one of the
actions described in clauses (A) or (B); (II) the failure to take one of the
actions described in either clause (A) or (B) may be cured retroactively by the
Borrower at its election; or (III) the Borrower has proven to the satisfaction
of Lender that it is exempt from any such requirements under such state’s or
jurisdiction’s laws;


(ix)       do not arise out of a contract or order which, by its terms, forbids
or makes void or unenforceable the assignment to Lender of the Account arising
with respect thereto and are not assignable to Lender for any other reason;


(x)        are the valid, legally enforceable and unconditional obligation of
the Person obligated under such Account, are not the subject of any setoff,
counterclaim, credit, allowance or adjustment by the Person obligated under such
Account, or of any claim by the Person obligated under such Account denying
liability thereunder in whole or in part, and the Person obligated under such
Account has not refused to accept and/or has not returned or offered to return
any of the goods or services which are the subject of such Account;


(xi)       are subject to a perfected, first priority Lien in favor of Lender
and not subject to any Lien whatsoever, other than the Lien of Lender and except
for Permitted Liens;


(xii)      no Proceedings are pending or threatened against the Person obligated
under such Account which might result in any material adverse change in its
financial condition or in its ability to pay any Account in full;


(xiii)     if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender; and


(xiv)    there is no bankruptcy, insolvency or liquidation Proceeding pending by
or against the Person obligated under such Account, nor has the Person obligated
under such Account gone out of or suspended business, made a general assignment
for the benefit of creditors or failed to pay its debts generally as they come
due, and/or no condition or event has occurred having a Material Adverse Effect
on the Person obligated under such Account which would require the Accounts of
such Person to be deemed uncollectible in accordance with GAAP.

 
6

--------------------------------------------------------------------------------

 
 
A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.


(ff)                     “Employee Plan” includes any pension, stock bonus,
employee stock ownership plan, retirement, disability, medical, dental or other
health plan, life insurance or other death benefit plan, profit sharing,
deferred compensation, stock option, bonus or other incentive plan, vacation
benefit plan, severance plan or other employee benefit plan or arrangement,
including, without limitation, those pension, profit-sharing and retirement
plans of the Credit Parties described from time to time in the consolidated
financial statements of the Credit Parties and any pension plan, welfare plan,
Defined Benefit Pension Plans (as defined in ERISA) or any multi-employer plan,
maintained or administered by the Credit Parties or to which is the Credit
Parties are a party or may have any liability or by which the Credit Parties are
bound.
 
(gg)                   “Environmental Laws” shall mean all federal, state,
district, local and foreign laws, rules, regulations, ordinances, and consent
decrees relating to health, safety, hazardous substances, pollution and
environmental matters, as now or at any time hereafter in effect, applicable to
the Credit Parties’ business or facilities owned or operated by the Credit
Parties, including laws relating to emissions, discharges, releases or
threatened releases of pollutants, contamination, chemicals, or hazardous, toxic
or dangerous substances, materials or wastes in the environment (including
ambient air, surface water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.
 
(hh)                   “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.
 
(ii)                      “Event of Default” shall mean any of the events or
conditions set forth in Section 12 hereof.
 
(jj)                      “Financial Statements” shall have the meaning given to
it in Section 7.10 hereof.
 
(kk)                    “First Closing” means the closing of the Initial Loan
hereunder, which shall take place on the Effective Date.
 
(ll)                      “Funded Indebtedness” shall mean, as to any Person,
without duplication: (i) all indebtedness for borrowed money of such Person
(including principal, interest and, if not paid when due, fees and charges),
whether or not evidenced by bonds, debentures, notes or similar instruments;
(ii) all obligations to pay the deferred purchase price of property or services;
(iii) all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of
determination).  Notwithstanding the foregoing, Funded Indebtedness shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business of
such Person.
 

 
7

--------------------------------------------------------------------------------

 

(mm)                  “GAAP” shall mean United States generally accepted
accounting principles set forth from time to time in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination; provided,
however, that interim financial statements or reports shall be deemed in
compliance with GAAP despite the absence of footnotes and fiscal year-end
adjustments as required by GAAP.
 
(nn)                   “Governmental Authority” means any foreign, federal,
state or local government, or any political subdivision thereof, or any court,
agency or other body, organization, group, stock market or exchange exercising
any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.
 
(oo)                   “Guarantors” shall have the meaning given to it in the
preamble hereof.
 
(pp)                   “Guarantor Collateral” shall mean the “Collateral” as
defined in the Deed of Trust, all of the issued and outstanding shares of Common
Stock – MLN owned by ML – Nevada and pledged to Lender under the Pledge
Agreement, and all other property or assets of any of the Guarantors that may
now or hereafter become security for the Obligations.
 
(qq)                   “Guarantor Property” shall mean that certain real
property and improvements thereon owned by Corporate Guarantor and legally
described on Exhibit “C”, together with all other “Collateral,” as defined in
the Deed of Trust.
 
(rr)                     “Guaranty Agreement” shall mean the guaranty agreement
executed by Individual Guarantor in favor of the Lender, pursuant to which the
Individual Guarantor shall guarantee all of the Obligations of the Borrower, the
form of which is attached hereto as Exhibit “D”.
 
(ss)                    “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substance, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including any
that are or become classified as hazardous or toxic under any Environmental
Law).
 

 
8

--------------------------------------------------------------------------------

 

(tt)                     “Income Projections” shall have the meaning given to it
in Section 10.8 hereof.
 
(uu)                   “Individual Guarantor” shall have the meaning given to
such term in the preamble hereof.
 
(vv)                   “Initial Loan” means the initial loan contemplated to be
made by Lender to the Borrower at the First Closing in the amount of One Million
Dollars ($1,000,000.00).
 
(ww)                  “Insurance Policies” shall have the meaning given to it in
Section 7.23 hereof.
 
(xx)                     “Interest Rate” shall mean a fixed rate of interest
equal to eleven percent (11.0%) per annum, calculated on the actual number of
days elapsed over a 360-day year.
 
(yy)                   “IP Rights” shall have the meaning given to it in Section
7.21 hereof.
 
(zz)                    “Irrevocable Transfer Agent Instructions” shall mean the
Irrevocable Transfer Agent Instructions to be entered into by and among the
Lender, ML - Nevada and the Transfer Agent, the form of which is attached hereto
as Exhibit “E”.
 
(aaa)                  “Lender” shall have the meaning given to it in the
preamble hereof.
 
(bbb)                 “Lender Indemnitee(s)” shall have the meaning given to it
in Section 14.19 hereof.
 
(ccc)                  “License Agreements” shall have the meaning given to it
in Section 7.21 hereof.
 
(ddd)                 “Lien” shall mean, with respect to any Person, any
mortgage, pledge, hypothecation, judgment lien or similar legal process, title
retention lien, or other lien, security interest or encumbrance of any nature or
kind granted by such Person or arising by judicial process or otherwise,
including the interest of a vendor under any conditional sale or other title
retention agreement and the interest of a lessor under a lease of any interest
in any kind of property or asset, whether real, personal or mixed, or tangible
or intangible, by such Person as lessee that is, or should be, a Capital Lease
on the balance sheet of such Person prepared in accordance with GAAP.
 

 
9

--------------------------------------------------------------------------------

 

(eee)                  “Loan” or “Loans” means, collectively, the Initial Loan,
and all Additional Loans, if any, made by Lender to Borrower from time to time
hereunder.
 
(fff)                    “Loan Documents” shall mean those documents listed in
Sections 3.1, 3.2 and 3.3 hereof, and any other documents or instruments
executed in connection with this Agreement or the Loans contemplated hereby, and
all renewals, extensions, future advances, modifications, substitutions, or
replacements thereof.
 
(ggg)                 “Material Adverse Effect” shall mean: (i) a material
adverse change in, or a material adverse effect upon, the assets, business,
prospects, properties, financial condition or results of operations of any
Credit Party; (ii) a material impairment of the ability of any Credit Party to
perform any of its Obligations under any of the Loan Documents; or (iii) a
material adverse effect on: (A) any material portion of the Collateral; (B) the
legality, validity, binding effect or enforceability against any Credit Party of
any of the Loan Documents; (C) the perfection or priority (subject to Permitted
Liens) of any Lien granted to Lender under any Loan Document; (D) the rights or
remedies of Lender under any Loan Document; or (E) the Lender’s ability to sell,
without limitation or restriction, if applicable, any Advisory Fee Shares
hereunder.  For purposes of determining whether any of the foregoing changes,
effects, impairments, or other events have occurred, such determination shall be
made by Lender, in its sole and absolute discretion.
 
(hhh)                 “Material Contract” shall mean any contract or agreement
to which any Credit Party is a party or by which any Credit Party or any of its
assets are bound and which: (i) must be disclosed to the SEC, the Principal
Trading Market, or any other Governmental Authority pursuant to the Securities
Act, the Exchange Act, the rules and regulations of the SEC, or any other laws,
rules or regulations of any Governmental Authority or the Principal Trading
Market; (ii)  involves aggregate payments of Twenty-Five Thousand and No/100
United States Dollars (US$25,000.00) or more to or from any Credit Party; (ii)
involves delivery, purchase, licensing or provision, by or to any Credit Party,
of any goods, services, assets or other items having a value (or potential
value) over the term of such contract or agreement of Twenty-Five Thousand and
No/100 United States Dollars (US$25,000.00) or more or is otherwise material to
the conduct of the Credit Party’s business as now conducted and as contemplated
to be conducted in the future; (iii) involves a Credit Party Lease; (iv) imposes
any guaranty, surety or indemnification obligations on any Credit Party; (v)
prohibits any Credit Party from engaging in any business or competing anywhere
in the world; and (vi) is a motor-vehicle lease from Borrower, as lessor, to
another Person, as lessee.
 
(iii)                     “Material Shareholder” shall have the meaning given to
it in Section 7.31 hereof.
 
(jjj)                     “Maturity Date” shall mean the earlier of:
(i) eighteen (18) months from the Effective Date; (ii) upon prepayment of the
Promissory Note by Borrower (subject to Section 2.4(b)); or (iii) the occurrence
of an Event of Default and acceleration of the Promissory Note pursuant to this
Agreement, unless the date in clause (i) shall be extended by Lender pursuant to
any modification, extension or renewal note executed by Borrower and accepted by
Lender in its sole and absolute discretion in substitution for the Promissory
Note.
 

 
10

--------------------------------------------------------------------------------

 

(kkk)                  “Obligations” shall mean, whether now existing or
hereafter arising, created or incurred: (i) all Loans, advances (whether of
principal or otherwise) and other financial accommodations (whether primary,
contingent or otherwise) made by Lender to any of the Credit Parties under any
Loan Documents; (ii) all interest accrued thereon (including interest which
would be payable as post-petition in connection with any bankruptcy or similar
Proceeding, whether or not permitted as a claim thereunder); (iii) any and all
fees, charges or other amounts due to Lender under this Agreement or the other
Loan Documents; (iv) any and all expenses incurred by Lender under, or in
connection with, this Agreement or the other Loan Documents; (v) any and all
other liabilities and obligations of any of the Credit Parties to Lender under
this Agreement and any other Loan Documents; and (vi) the performance by the
Credit Parties of all covenants, agreements and obligations of every nature and
kind on the part of any of the Credit Parties to be performed under this
Agreement and any other Loan Documents.
 
(lll)                     “OFAC” shall have the meaning given to it in Section
14.22 hereof
 
(mmm)               “Ordinary Course of Business” means the Ordinary Course of
Business of the Person in question consistent with past custom and practice
(including with respect to quantity, quality and frequency).
 
(nnn)                 “Payment Account” shall have the meaning given to it in
Section 2.4(c) hereof.
 
(ooo)                 “Permitted Liens” shall mean: (i) Liens for Taxes,
assessments or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which adequate reserves are
maintained in accordance with GAAP and in respect of which no Lien has been
filed; (ii) Liens of carriers, warehousemen, mechanics and materialmen arising
in the Ordinary Course of Business; (iii) Liens in the form of deposits or
pledges incurred in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being contested in good faith by
appropriate Proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services, which do not in the aggregate
materially detract from the value of the property or assets of the Credit
Parties taken as a whole or materially impair the use thereof in the operation
of the Credit Parties’ business and, in each case, for which adequate reserves
are maintained in accordance with GAAP and in respect of which no Lien has been
filed; (iv) Liens described in the Financial Statements and acceptable to Lender
in its sole and absolute discretion, and the replacement, extension or renewal
of any such Lien upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the indebtedness secured thereby (without
increase in the amount thereof and without expansion of such Liens upon any
other property); (v) attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding Fifty Thousand and No/100 United States Dollars
(US$50,000.00) arising in connection with court Proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate Proceedings, and only to the extent such judgments or awards do not
otherwise constitute an Event of Default; (vi) zoning and similar restrictions
on the use of property and easements, rights of way, restrictions, minor defects
or irregularities in title and other similar Liens not interfering in any
material respect with the ordinary conduct of the business of the Credit
Parties; (vii) Liens arising in connection with Capital Leases (and attaching
only to the property being leased); (viii) Liens that constitute purchase money
security interests on any property securing indebtedness incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within sixty (60) days of
the acquisition thereof and attaches solely to the property so acquired;
(ix) Liens granted to Lender hereunder and under the Loan Documents; (x) any
interest or title of a lessor, sublessor, licensor or sublicensor under any
lease or non-exclusive license permitted by this Agreement; (xi) Liens arising
from precautionary uniform commercial code financing statements filed under any
lease permitted by this Agreement; (xii) banker’s Liens and rights of set-off of
financial institutions arising in connection with items deposited in accounts
maintained at such financial institutions and subsequently unpaid and unpaid
fees and expenses that are charged to the Credit Parties by such financial
institutions in the Ordinary Course of Business of the maintenance and operation
of such accounts; and (xiii) Liens in favor of MNH Management, LLC, but only to
the extent such Liens encumber the Guarantor Collateral, and do not encumber the
Borrower Collateral.
 
 
11

--------------------------------------------------------------------------------

 

(ppp)                 “Permit” means any license, permit, approval, waiver,
order, authorization, right or privilege of any nature whatsoever, granted,
issued, approved or allowed by any Governmental Authority.
 
(qqq)                 “Person” shall mean any individual, partnership, limited
liability company, limited liability partnership, corporation, trust, joint
venture, joint stock company, association, unincorporated organization,
government or agency or political subdivision thereof, or other entity.
 
(rrr)                    “Pledge Agreement(s)” shall mean the pledge agreement
executed by ML – Nevada (or executed by other Guarantors, if applicable,
pursuant to Section 3.20 below)  in favor of the Lender, pursuant to which ML –
Nevada grants to Lender a first priority Lien and security interest in and to
all of the shares of capital stock or membership interests (as applicable) owned
by ML - Nevada in Borrower (or otherwise as applicable pursuant to Section
3.20), the form of which is attached hereto as Exhibit “F”.
 
(sss)                  “Point-of-Sale Transactions” means any sale transactions
by Borrower whereby the purchase price for the sale transaction is paid in full
by the Person undertaking such sale transaction, at the time of the sale
transaction.
 
(ttt)                    “Preferred Stock” shall have the meaning given to it in
Section 7.4 hereof.
 
(uuu)                 “Premium” shall mean a payment premium due on the amount
of the Obligations in accordance with the Promissory Note.
 
(vvv)                 “Prepayment Penalty” shall have the meaning given to it in
Section 2.4(b) hereof.
 
(www)               “Principal Trading Market” shall mean the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX,
the OTCQB, the OTC Pink, the NYSE Euronext or the New York Stock Exchange, or in
each case, any successor market or exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 

 
12

--------------------------------------------------------------------------------

 

(xxx)                   “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.
 
(yyy)                 “Promissory Note(s)” means any promissory notes issued by
the Borrower to Lender from time to time under this Agreement which evidence the
Initial Loan or any Additional Loans, which promissory notes shall be
substantially in the form and substance attached hereto as Exhibit “G”.
 
(zzz)                   “Public Documents” shall have the meaning given to it in
Section 7.11 hereof.
 
(aaaa)                “Real Property” means any real estate, land, building,
structure, improvement, fixture or other real property of any nature whatsoever,
including, but not limited to, fee and leasehold interests, any specifically
including the real property listed on Schedule 7.18.
 
(bbbb)               “Rule 144” shall mean Rule 144 or Rule 144A promulgated
under the Securities Act (or a successor rule thereto).
 
(cccc)                “Rule 144 Certificate” shall have the meaning given to it
in Section 10.20 hereof.
 
(dddd)               “Rule 144 Opinion” shall have the meaning given to it in
Section 10.20 hereof.
 
(eeee)                “Sale Reconciliation” shall have the meaning given to it
in Section 2.5(f)(i) hereof.
 
(ffff)                   “SEC” shall mean the United States Securities and
Exchange Commission.
 
(gggg)               “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(hhhh)               “Securities Being Sold” shall have the meaning given to it
in Section 10.20 hereof.
 
(iiii)                    “Security Agreement” shall mean the security agreement
executed by the Borrower in favor of Lender, pursuant to which the Borrower
grants a Lien and security interest in and to all of the Borrower Collateral as
security for the Obligations, the form of which is attached hereto as Exhibit
“H”.
 

 
13

--------------------------------------------------------------------------------

 

(jjjj)                    “Share Reserve” shall have the meaning given to it in
Section 10.21 hereof.
 
(kkkk)                “Shell Company” shall have the meaning given to it in
Section 10.20 hereof.
 
(llll)                    “Subsidiary” and “Subsidiaries” shall mean,
respectively, each and all such corporations, partnerships, limited
partnerships, limited liability companies, limited liability partnerships or
other entities of which or in which a Person owns, directly or indirectly, fifty
percent (50%) or more of: (i) the combined voting power of all classes of stock
having general voting power under ordinary circumstances to elect a majority of
the board of directors of such entity if a corporation; (ii) the management
authority and capital interest or profits interest of such entity, if a
partnership, limited partnership, limited liability company, limited liability
partnership, joint venture or similar entity; or (iii) the beneficial interest
of such entity, if a trust, association or other unincorporated organization.
 
(mmmm)            “Transfer Agent” shall have the meaning given to it in Section
2.5(g) hereof.
 
(nnnn)               “UCC” shall mean the Uniform Commercial Code in effect in
Nevada from time to time.
 
(oooo)               “Use of Proceeds Confirmation” shall have the meaning given
to it in Section 9.8 hereof.
 
(pppp)               “Validity Certificates” shall mean the Validity
Certificates executed by certain officers and directors of the Borrower, the
form of which is attached hereto as Exhibit “I”.
 
(qqqq)               “Valuation Date” shall have the meaning given to it in
Section 2.5(g) hereof.
 
(rrrr)                   “VWAP” shall have the meaning given to it in Section
2.5(g) hereof.
 
1.2           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP.  Calculations and determinations of
financial and accounting terms used and not otherwise specifically defined
hereunder and the preparation of financial statements to be furnished to Lender
pursuant hereto shall be made and prepared, both as to classification of items
and as to amount, in accordance with GAAP as used in the preparation of the
financial statements of Borrower on the date of this Agreement.  If any changes
in accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to Lender hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.  Calculations with
respect to financial covenants required to be stated in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes shall be reviewed and certified by Borrower’s accountants.
 
 
14

--------------------------------------------------------------------------------

 

1.3           Other Terms Defined in UCC.  All other words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.
 
1.4           Other Definitional Provisions; Construction.  Whenever the context
so requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa.  In addition: (i) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Article, Section, Subsection,
Annex, Schedule, Exhibit and like references are references to this Agreement
unless otherwise specified; (ii) wherever the word “include,” “includes” or
“including” is used in this Agreement, it will be deemed to be followed by the
words “without limitation;” (iii) an Event of Default shall “continue” or be
“continuing” until such Event of Default has been cured in Lender’s sole and
absolute discretion, or waived by Lender in accordance with Section 14.3 hereof;
(iv) any reference to the Credit Parties shall mean and refer to all the Credit
Parties, collectively, and to each Credit Party, individually, and accordingly,
each representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated.  To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.
 
2.           LOANS.
 
2.1           Initial Loan.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, the Lender shall make the Initial Loan
to Borrower at the First Closing.
 
2.2           Additional Loans.
 
(a)                     At any time after the First Closing, but prior to the
Maturity Date or earlier termination of this Agreement, the Borrower may request
that Lender make Additional Loans hereunder at Additional Closings by written
notice to Lender.  Any such Additional Loans shall be subject to Lender’s prior
written approval, and Lender shall have the absolute right to withhold, deny or
condition approval of any such requests for any such Additional Loans in
Lender’s sole and absolute discretion, however, at a minimum, the following
conditions must be satisfied, in Lender’s sole and absolute discretion: (i) no
Event of Default shall have occurred or be continuing; (ii) Borrower shall have
executed and delivered a new or revised Promissory Note; (iii) after giving
effect to such increase, the amount of the aggregate outstanding principal
balance of all Loans shall not be in excess of the maximum amount of credit
available under this Agreement; (iv) Lender shall have reviewed and accepted, in
its sole and absolute discretion, the revenues, income, Collateral, and other
financial or other underwriting criteria required for the increase; and (v)
Lender shall have received any and all documents or agreements as it shall
require in its sole and absolute discretion.  If Lender approves any request for
such Additional Loans, then subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement, Lender shall make such Additional Loans to
Borrower in such amounts and at such Additional Closings as Lender and the
Borrower may mutually agree.  Borrower may only request Additional Loans if, in
Lender’s sole and absolute discretion, no default or “Event of Default” (as such
term is defined in any of the Loan Documents) shall have occurred or be
continuing under this Agreement or any other Loan Documents, and no event shall
have occurred that, with the passage of time, the giving of notice, or both,
would constitute a default or an Event of Default hereunder or thereunder.
 

 
15

--------------------------------------------------------------------------------

 

(b)                     It is expressly agreed and acknowledged by each of the
Credit Parties that, notwithstanding that this Agreement provides for the
opportunity for Additional Loans as hereby provided: (i) Lender has no
obligation of any nature or kind whatsoever to make any such Additional Loans to
the Credit Parties; (ii) the Credit Parties did not enter into this Agreement
based on any promise, express or implied, by Lender or any of its agents or
representatives, or based on any expectation by any of the Credit Parties, that
Additional Loans beyond the Initial Loan would be made or provided after the
Effective Date; and (iii) each of the Credit Parties hereby fully and
unconditionally waives any and all claims, counterclaims, and defenses any of
them may have based on any argument that Lender had any obligation or otherwise
promised to fund  or make Additional Loans beyond the Initial Loan, or any
argument or implied covenant of fair dealing and good faith that may in any way
imply an obligation upon Lender to make such Additional Loans.
 
2.3           Form of Payment; Documents Delivered.  Each Closing shall be
undertaken between the Credit Parties and Lender through the use of overnight
mails and subject to escrow instructions from Lender and its counsel.  Any
violation or breach of any such escrow instructions, whether by any Credit
Parties or counsel for any Credit Parties, shall constitute an Event of Default
hereunder. Subject to such escrow instructions and the satisfaction (or waiver)
of the terms and conditions of this Agreement, at each Closing: (i) the Lender
shall deliver to the Borrower, to a Borrower account designated by the Borrower,
the aggregate proceeds of the applicable Loan being funded at such Closing,
minus the fees to be paid directly from the proceeds of such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
Dollars; (ii) the Borrower shall deliver to Lender the Promissory Note
evidencing the Loan made at such Closing (or a consolidated Promissory Note for
all Loans, in Lender’s discretion), as well as all other documents required to
be delivered pursuant to this Agreement or otherwise required by Lender and its
counsel, duly executed on behalf of the Borrower; and (iii) the Guarantors shall
deliver to Lender all other required Loan Documents to be executed by any of the
Guarantors, as may be required to be delivered pursuant to this Agreement or
otherwise required by Lender and its counsel, duly executed on behalf of the
Guarantors, as applicable.
 

 
16

--------------------------------------------------------------------------------

 

2.4           Payment of Loans.
 
(a)            Loan Interest and Payments.  Except as otherwise provided in this
Section, the outstanding principal balance of the Loans and all other
Obligations shall be repaid on or before the Maturity Date.  The principal
amount of the Loans outstanding from time to time shall bear interest at the
Interest Rate, and be subject to payment of the Premium in accordance with the
Promissory Note. All Obligations shall be paid in accordance with the payment
terms set forth in this Agreement and the Promissory Note. Any amount of
principal, interest, or Premium on the Obligations which is not paid when due,
whether at stated maturity, by acceleration or otherwise, shall at Lender’s
option bear interest payable on demand at the Default Rate.
 
          (b)            Optional Prepayments.  Borrower may from time to time
prepay the Loans, in whole or in part, provided, however, that if the Borrower
prepays the Obligations in full within one hundred eighty (180) days following
the Effective Date, Borrower shall pay to Lender as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal to two and 50/100 percent (2.50%) of the Initial Loan (the
“Prepayment Penalty”).
 
               (c)            ACH Payment.  The Borrower agrees that all
payments due and owing under this Agreement or any other Loan Documents shall be
made by wire transfer to an account designated by Lender to Borrower from time
to time, or at Lender’s election, shall be made through automated clearing house
(“ACH”) transfers from the Borrower’s designated operating account (the “Payment
Account”) directly to Lender.  In this regard, if the Lender elects to receive
payments through ACH, the Borrower hereby agrees to execute and deliver to
Lender an authorization agreement for direct payments whereby, among other
things, Lender shall be irrevocably authorized to initiate ACH transfers from
the Payment Account to Lender in the amounts required or permitted under this
Agreement and all other Loan Documents, including for scheduled payments of
principal, interest and Premium due under the Promissory Note, and payment of
all other fees or charges due under this Agreement or any other Loan
Documents.  Lender’s authorization for direct ACH transfers as hereby provided
shall be irrevocable and such ACH transfers shall continue until all Obligations
are paid in full.  For so long as any Obligations remain outstanding, Borrower
shall: (i) not revoke Lender’s authority to initiate ACH transfers as hereby
contemplated; (ii) not change, modify, close or otherwise affect the Payment
Account; (iii) deposit all revenues of any nature or kind whatsoever relating to
Borrower or its business only into the Payment Account; and (iv) be responsible
for all costs, expenses or other fees and charges incurred by Lender as a result
of any failed or returned ACH transfers, whether resulting from insufficient
sums being available in the Payment Account, or otherwise.  The Borrower hereby
agrees to undertake any and all required actions, execute any required
documents, instruments or agreements, or to otherwise do any other thing
required or requested by Lender in order to effectuate the requirements of this
Section 2.4(c).
 
 
17

--------------------------------------------------------------------------------

 
 
(d)            Power of Attorney.  It is intended that all revenues of any
nature or kind whatsoever relating to Borrower or its business, and all other
checks, drafts, instruments and other items of payment or proceeds of Borrower
Collateral at any time received, due or owing to the Borrower from any Person,
or otherwise, shall be deposited directly into the Payment Account, and if not
deposited directly into the Payment Account, shall be immediately remitted or
endorsed by the Borrower into the Payment Account, and, if that remittance or
endorsement of any such item shall not be immediately made for any reason,
Lender is hereby irrevocably authorized to remit or endorse the same on
Borrower’s behalf.  For purpose of this Section, the Borrower irrevocably hereby
makes, constitutes and appoints Lender (and all Persons designated by Lender for
that purpose) as the Borrower’s true and lawful attorney and agent-in-fact: (A)
to endorse the Borrower’s name upon items of payment and/or proceeds of
Collateral and upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any revenues of the Borrower; (B) to take
control in any manner of any item of payment or proceeds thereof; (C) to have
access to the Borrower’s operating accounts, through the Borrower’s online
banking system, or otherwise, to make remittances of any revenues deposited
therein into the Payment Account as required hereby; (D) to have access to any
lock box or postal box into which any of the Borrower’s mail is deposited, and
open and process all mail addressed to the Borrower and deposited therein; and
(E) direct and otherwise deal with all Persons, including any Persons which are
parties to any motor-vehicle leases, to insure that all revenues are remitted to
Lender as hereby contemplated.
 
(e)            Rights Upon Default.  Lender may, at any time and from time to
time after the occurrence and during the continuance of an Event of Default,
whether before or after the maturity of any of the Obligations: (A) enforce
collection of any Accounts or other amounts owed to the Borrower by suit or
otherwise; (B) exercise all of the rights and remedies of the Borrower with
respect to Proceedings brought to collect any Accounts or other amounts owed to
the Borrower; (C) surrender, release or exchange all or any part of any Accounts
or other amounts owed to the Borrower, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account of the Borrower, or other amount owed
to the Borrower, upon such terms, for such amount and at such time or times as
Lender deems advisable; (E) prepare, file and sign Borrower’s name on any proof
of claim in bankruptcy or other similar document against any Person obligated to
the Borrower; and (F) do all other acts and things which are necessary, in
Lender’s sole discretion, to fulfill the Borrower’s obligations under this
Agreement and the other Loan Documents and to allow Lender to collect the
Accounts, or other amounts owed to the Borrower.  In addition to any other
provision hereof, Lender may at any time after the occurrence and during the
continuance of an Event of Default, at the Borrower’s expense, notify any
parties obligated on any of the Accounts to make payment directly to Lender of
any amounts due or to become due thereunder.
 
(f)             Statement.  From time to time, Lender may deliver to Borrower an
invoice and or an account statement showing all Loans, charges and payments,
which shall be deemed final, binding and conclusive upon Borrower, unless
Borrower notifies Lender in writing, specifying any error therein, within thirty
(30) days of the date such account statement is sent to Borrower and any such
notice shall only constitute an objection to the items specifically identified.
 
 
18

--------------------------------------------------------------------------------

 
 
2.5           Fees.
 
(a)                     Intentionally Left Blank.
 
(b)                     Transaction Advisory Fee.  In addition to the Advisory
Fee contained in Section 2.5(f) herein, the Borrower agrees to pay to Lender a
transaction advisory fee equal to four percent (4.0%) of the amount of the
Initial Loan, and two percent (2.0%) on the amount of any Additional Loan, which
shall be due and payable on the First Closing and at each Additional Closing.
 
(c)                     Due Diligence Fees.  Borrower agrees to pay a due
diligence fee equal to Seven Thousand Five Hundred and No/100 United States
Dollars (US$7,500.00), which shall be due and payable in full on the First
Closing, or any remaining portion thereof shall be due and payable on the First
Closing if a portion of such fee was paid upon the execution of any term sheet
related to this Agreement.
 
(d)                     Document Review and Legal Fees.  Borrower agrees to pay
a document review and legal fee equal to Eighteen Thousand and No/100 United
States Dollars (US$18,000.00) which shall be due and payable in full on the
First Closing, or any remaining portion thereof shall be due and payable on the
First Closing if a portion of such fee was paid upon the execution of any term
sheet related to this Agreement.
 
(e)                     Other Fees.  Borrower also agrees to pay to the Lender
(or any designee of the Lender), upon demand, or to otherwise be responsible for
the payment of, any and all other costs, fees and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Lender and
of any experts and agents, which the Lender may incur or which may otherwise be
due and payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver, subordination, or
other modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the First Closing); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents;
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by the Credit Parties to
perform or observe any of the provisions of this Agreement or any of the Loan
Documents.  Included in the foregoing shall be the amount of all expenses paid
or incurred by Lender in consulting with counsel concerning any of its rights
under this Agreement or any other Loan Document or under applicable law.  All
such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the Default
Rate.  All of such costs and expenses shall be additional Obligations of the
Credit Parties to Lender secured under the Loan Documents.  The provisions of
this Subsection shall survive the termination of this Agreement.
 

 
19

--------------------------------------------------------------------------------

 

(f)                     Advisory Fees.    Borrower shall pay to Lender a fee for
advisory services provided by the Lender to the Credit Parties prior to the
Effective Date in the amount of Four Hundred Thousand and No/100 United States
Dollars (US$400,000.00) (the “Advisory Fee”) by causing ML - Nevada to issue to
Lender one hundred percent (100%) of that number of shares of Common Stock - ML
equal to the Advisory Fee.  ML – Nevada acknowledges that, as the sole
shareholder of the Borrower, it is receiving material benefits from the
Loans.  For purposes of determining the number of shares issuable to Lender
under this Section (the “Advisory Fee Shares”), the Common Stock - ML shall be
valued at price equal to the lowest volume weighted average price for the Common
Stock - ML for the five (5) Business Days immediately prior to the Effective
Date (the “Valuation Date”), as reported by Bloomberg (the “VWAP”).  The Lender
shall confirm to Credit Parties, in writing, the VWAP for the Common Stock - ML
as of the Valuation Date, and the corresponding number of Advisory Fee Shares
issuable to the Lender based on such price.  ML - Nevada shall instruct its
transfer agent (the “Transfer Agent”) to issue certificates representing the
Advisory Fee Shares issuable to the Lender immediately upon Credit Parties’
execution of this Agreement, and shall cause its Transfer Agent to deliver such
certificates to Lender within three (3) Business Days from the Effective
Date.  In the event such certificates representing the Advisory Fee Shares
issuable hereunder shall not be delivered to the Lender within said three (3)
Business Day period, same shall be an immediate default under this Agreement and
the other Loan Documents.  The Advisory Fee Shares, when issued, shall be deemed
to be validly issued, fully paid, and non-assessable shares of Common Stock -
ML.  The Advisory Fee Shares shall be deemed fully earned as of the Effective
Date, regardless of the amount or number of Loans made hereunder. 
 
(i)           Adjustments.  It is the intention of the Credit Parties and Lender
that the Lender shall be able to sell (if Lender so elects, in Lender’s sole and
absolute discretion) the Advisory Fee Shares, and generate net proceeds (net of
all brokerage commissions and other fees or charges payable by Lender in
connection with the sale thereof) from such sale equal to the Advisory Fee.  The
Lender shall have the right (but not an obligation) to sell the Advisory Fee
Shares in the Principal Trading Market or otherwise, at any time in accordance
with applicable securities laws.  At any time the Lender may elect, the Lender
may deliver to ML - Nevada a reconciliation statement showing the net proceeds
actually received by the Lender from the sale of the Advisory Fee Shares (the
“Sale Reconciliation”).  If, as of the date of the delivery by Lender of the
Sale Reconciliation, the Lender has not realized net proceeds from the sale of
such Advisory Fee Shares equal to at least the Advisory Fee, as shown on the
Sale Reconciliation, then ML - Nevada shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock - ML to the Lender in an amount sufficient such that, when sold and
the net proceeds thereof are added to the net proceeds from the sale of any of
the previously issued and sold Advisory Fee Shares, the Lender shall have
received total net funds equal to the Advisory Fee.  If additional shares of
Common Stock - ML are issued pursuant to the immediately preceding sentence, and
after the sale of such additional issued shares of Common Stock - ML, the Lender
still has not received net proceeds equal to at least the Advisory Fee, then ML
- Nevada shall again be required to immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock - ML to the Lender as contemplated above, and such additional
issuances shall continue until the Lender has received net proceeds from the
sale of such Common Stock - ML equal to the Advisory Fee.  In the event the
Lender receives net proceeds from the sale of Advisory Fee Shares equal to the
Advisory Fee, and the Lender still has Advisory Fee Shares remaining to be sold,
the Lender shall return all such remaining Advisory Fee Shares to ML -
Nevada.  In the event additional Common Stock - ML is required to be issued as
outlined above, ML - Nevada shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock - ML to the
Lender immediately subsequent to the Lender’s notification to ML - Nevada that
additional shares of Common Stock - ML are issuable hereunder, and ML - Nevada
shall in any event cause its Transfer Agent to deliver such certificates to
Lender within three (3) Business Days following the date Lender notifies Ml -
Nevada that additional shares of Common Stock - ML are to be issued
hereunder.  In the event such certificates representing such additional shares
of Common Stock - ML issuable hereunder shall not be delivered to the Lender
within said three (3) Business Day period, same shall be an immediate default
under this Agreement and the Loan Documents.  Notwithstanding anything contained
in this Section to the contrary, ML - Nevada shall have the right to redeem any
Advisory Fee Shares then in the Lender’s possession for an amount payable by the
Credit Parties to Lender in cash equal to the Advisory Fee, less any net cash
proceeds received by the Lender from any previous sales of Advisory Fee
Shares.  Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Advisory Fee Shares in its possession back to ML - Nevada and otherwise
undertake any required actions reasonably requested by ML - Nevada to have such
then remaining Advisory Fee Shares returned to ML - Nevada.  Credit Parties’
obligation to pay the Advisory Fee contemplated by this Section 2.5(f), whether
in cash or thru the sale of Advisory Fee Shares, shall be an Obligation
hereunder, secured by all Loan Documents, and failure by the Credit Parties to
pay such Advisory Fee in full as required by this Section 2.5(f) shall be an
immediate Event of Default hereunder and under the other Loan Documents.  In the
event the Lender elects to make Additional Loans as permitted by this Agreement,
the Credit Parties agree to pay additional advisory fees to Lender either in
cash or in a similar manner as set forth in this Section 2.5(f) through the
issuance of additional Advisory Fee Shares, at Lender’s sole discretion, in an
amount to be mutually agreed upon between Lender and Credit Parties.
 
 
20

--------------------------------------------------------------------------------

 

(ii)           Mandatory Redemption.  Notwithstanding anything contained in this
Agreement to the contrary, in the event the Lender has not realized net proceeds
from the sale of Advisory Fee Shares equal to at least the Advisory Fee by the
earlier to occur of: (A) the eighteen (18) month anniversary of the Effective
Date; (B) the occurrence of an Event of Default; or (C) the Maturity Date, then
at any time thereafter, the Lender shall have the right, upon written notice to
the Borrower, to require that the Credit Parties redeem all Advisory Fee Shares
then in Lender’s possession for cash equal to the Advisory Fee, less any cash
proceeds received by the Lender from any previous sales of Advisory Fee Shares,
if any.  In the event such redemption notice is given by the Lender, the Credit
Parties shall redeem the then remaining Advisory Fee Shares in Lender’s
possession for an amount of Dollars equal to the Advisory Fee, less any cash
proceeds received by the Lender from any previous sales of Advisory Fee Shares,
if any, payable by wire transfer to an account designated by Lender within five
(5) Business Days from the date the Lender delivers such redemption notice to
Credit Parties.
 
(g)           Matters with Respect to Common Stock.
 
(i)            Issuance of Additional Common Stock.  The parties hereto
acknowledge that ML - Nevada has agreed to issue, simultaneously with the
execution of this Agreement and in the future, certain shares of Common Stock -
ML in accordance with Section 2.5(f) above.  In the event, for any reason, ML -
Nevada fails to issue, or cause its Transfer Agent to issue, any portion of the
Common Stock - ML issuable to Lender hereunder, either now or in the future,
then the parties hereto acknowledge that Lender shall irrevocably be entitled to
deliver to the Transfer Agent, on behalf of itself and ML - Nevada, a written
instruction requesting the issuance of the shares of Common Stock - ML then
issuable, and the Transfer Agent, provided they are the acting transfer agent
for ML - Nevada at the time, shall, and ML - Nevada hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from ML - Nevada, issue such shares of Common Stock - ML as
directed by Lender, and surrender to a nationally recognized overnight courier
for delivery to Lender at the address specified in the Lender’s notice, a
certificate of the Common Stock - ML, registered in the name of Lender or its
designee, for the number of shares of Common Stock - ML issuable to Lender in
accordance herewith.
 
 
21

--------------------------------------------------------------------------------

 

(ii)           Removal of Restrictive Legends.  In the event that Lender has any
shares of Common Stock - ML bearing any restrictive legends, and Lender, through
its counsel or other representatives, submits to ML – Nevada any such shares for
the removal of the restrictive legends thereon, whether in connection with a
sale of such shares pursuant to any exemption to the registration requirements
under the Securities Act, or otherwise, and ML - Nevada and/or its counsel
refuses or fails for any reason to render an opinion of counsel or any other
documents, certificates or instructions required for the removal of the
restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, ML - Nevada’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate Event of
Default under this Agreement and all other Loan Documents; and (B) ML - Nevada
hereby agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and ML - Nevada hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from ML
- Nevada, issue any such shares without restrictive legends as instructed by
Lender, and surrender to a common carrier for overnight delivery to the address
as specified by Lender, certificates, registered in the name of Lender or its
designees, representing the shares of Common Stock - ML to which Lender is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of ML - Nevada.
 
(iii)          Authorized Agent of ML - Nevada.  ML – Nevada hereby irrevocably
appoints the Lender and its counsel and its representatives, each as ML –
Nevada’s duly authorized agent and attorney-in-fact for Ml – Nevada for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of any Credit Parties under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of Common Stock - ML
hereunder or under the Guaranty agreement executed by ML - Nevada.  In this
regard, ML - Nevada hereby confirms to the Transfer Agent and the Lender that it
can NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Agreement with regard to the matters
contemplated herein, and that the Lender shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of ML –
Nevada’s irrevocable authority for Lender and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Lender, or any
counsel or representatives of Lender, as specifically contemplated herein,
without any further instructions, orders or confirmations from ML - Nevada.
 
 
22

--------------------------------------------------------------------------------

 

(iv)           Injunction and Specific Performance.  Credit Parties specifically
acknowledge and agree that in the event of a breach or threatened breach by
Credit Parties of any provision of this Section 2.5(g), the Lender will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 2.5(g) by Credit
Parties, the Lender shall be entitled to obtain, in addition to all other rights
or remedies Lender may have, at law or in equity, an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 2.5(g).
 
(h)                    Surviving Obligations.  The Credit Parties agree and
acknowledge that notwithstanding the termination of this Agreement, or the
payment in full of all of the Loans or other obligations hereunder or under any
other Loan Documents, the Credit Parties’ obligations and liability under this
Agreement and the other Loan Documents, and the Lender’s Lien and security
interest on all Collateral, shall survive, shall remain valid and effective and
shall not be released or terminated, until the Lender receives the full amount
of the Advisory Fee in cash, either through the sale of Advisory Fee Shares, or
through cash payments from Credit Parties as contemplated by Section
2.5(f).  All of the Credit Parties’ obligations under Section 2.5(f) and 2.5(g)
shall survive termination of this Agreement.
 
(i)                     Right to Approve Transfer Agent. ML – Nevada hereby
represents and warrants that ML - Nevada’s current Transfer Agent is Island
stock Transfer, whose contact information is as follows: 15500 Roosevelt
Boulevard, Suite 301, Clearwater, FL 33760.  ML - Nevada hereby agrees that it
shall not change the Transfer Agent, unless the Lender first approves the
proposed new Transfer Agent, such approval to be in Lender’s sole and absolute
discretion.
 
(j)                     Interest and Fee Computation; Collection of
Funds.  Interest and Premium accrued hereunder shall be payable as set forth in
this Agreement and the Promissory Note.  Except as otherwise set forth herein,
all interest, Premium, and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days
elapsed.  Principal payments submitted in funds not immediately available shall
continue to bear interest and Premium until collected.  If any payment to be
made by any Credit Party hereunder or under the Promissory Note shall become due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.  Any Obligations which are
not paid when due (subject to applicable grace periods) shall bear interest at
the Default Rate.
 
2.6           Automatic Debit.  In order to effectuate the timely payment of any
of the Obligations when due, Credit Parties hereby authorize and direct Lender,
at Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount
of the Obligations to any ordinary deposit account of Borrower; or (ii) make an
Additional Loan hereunder to pay the amount of the Obligations.
 
2.7           Discretionary Disbursements.  Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Loans made or available to Borrower pursuant to this Agreement
to pay any fees, costs, expenses or other amounts required to be paid by
Borrower hereunder and not so paid.  All monies so disbursed shall be a part of
the Obligations, payable by Borrower on demand from Lender.
 

 
23

--------------------------------------------------------------------------------

 

2.8           US Dollars; Currency Risk.  All revenues collected by Borrower and
deposited into the Payment Account or any other accounts of Borrower will be in
Dollars.  In the event any such revenues are not in Dollars, Borrower shall bear
the risk of Lender’s currency losses, and if Lender suffers a currency loss and
the result is to increase the cost to Lender or to reduce the amount of any sum
received or receivable by Lender under this Agreement or under the Promissory
Note with respect thereto, then after demand by Lender (which demand shall be
accompanied by a certificate setting forth reasonably detailed calculations of
the basis of such demand), Borrower shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or such reduction.
 
3.           CONDITIONS OF BORROWING.
 
Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.
 
3.1           Loan Documents to be Executed by Credit Parties.  As a condition
precedent to Lender’s disbursal or making of the Loans pursuant to this
Agreement, Credit Parties, as applicable, shall have executed or cause to be
executed and delivered to Lender all of the following documents, each of which
must be satisfactory to Lender and Lender’s counsel in form, substance and
execution:
 
(a)                     Credit Agreement.  An original of this Agreement, duly
executed by Borrower and consented and agreed to by the Guarantors;
 
(b)                     Promissory Note.  An original Promissory Note, duly
executed by Borrower and consented and agreed to by the Guarantors;
 
(c)                      Security Agreement.  An original of the Security
Agreement, duly executed by the Borrower;
 
(d)                     Guaranty Agreement.  An original of the Guaranty
Agreement, duly executed by the Individual Guarantor;
 
(e)                     Validity Certificates. An original of each Validity
Certificate, duly executed by such officers and directors of Borrower as Lender
shall require;
 
(f)                      ACH Agreement.  An original of the ACH authorization
agreement, duly executed by Borrower;
 
(g)                     Pledge Agreement.  An original of the Pledge Agreement,
duly executed by ML - Nevada;
 

 
24

--------------------------------------------------------------------------------

 

(h)                     Irrevocable Transfer Agent Instructions.  An original of
the Irrevocable Transfer Agent Instructions, duly executed by ML - Nevada and
the ML - Nevada’s Transfer Agent;
 
(i)                      Deed of Trust.  An original of the Deed of Trust, duly
executed by the Corporate Guarantor;
 
(j)                      Closing Statement.  An original of a closing or
settlement statement, duly executed by the Borrower;
 
(k)                     Additional Documents.  Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.
 
3.2           Organizational and Authorization Documents.  A certificate of the
corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of each Credit Party certifying and attaching: (i)
copies of each Credit Parties’ respective articles of incorporation (including
any certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders or members (if applicable), approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (iv) the signatures and
incumbency of the officers, managers, members, partners or other authorized
Persons of each Credit Party executing any of the Loan Documents, each of which
Borrower hereby certifies to be true and complete, and in full force and effect
without modification, it being understood that Lender may conclusively rely on
each such document and certificate until formally advised by Borrower of any
changes therein.
 
3.3           Certificates of Good Standing.  Copies of certificates of good
standing with respect to each Credit Party, issued by the Secretary of State of
the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, evidencing the good standing thereof.
 
3.4           Search Results.  Copies of UCC search reports dated such a date as
is reasonably acceptable to Lender, listing all effective financing statements
which name each Credit Party, under its present name and any previous names, as
debtors, together with copies of such financing statements.
 
3.5           Insurance.  Within thirty (30) days of the Effective Date,
evidence satisfactory to Lender of the existence of insurance required to be
maintained pursuant to this Agreement and the Security Agreement, together with
evidence that Lender has been named as additional insured and lender’s loss
payee, as applicable, on all related insurance policies.
 
3.6           Use of Proceeds.  A detailed summary of the Borrower’s use of the
proceeds being funded hereunder.
 

 
25

--------------------------------------------------------------------------------

 

3.7           Certificates.  Originals of certificates evidencing the shares
and/or membership interests, as applicable, to be pledged in connection with the
Pledge Agreement.
 
3.8           Income Statement / Profit and Loss Statement.  An income statement
or a profit and loss statement showing the consolidated revenues, expenses,
profits and losses of the Credit Parties for the twelve (12) month period ending
the Effective Date, as well as a reasonable projection of the consolidated
revenues, expenses, profits and losses of the Credit Parties for the twelve (12)
month period immediately following the Effective Date.
 
3.9           Opinion of Counsel.  A customary opinion of Borrower’s counsel, in
form satisfactory to Lender.
 
3.10         Perfection of Lien on Collateral.  The Credit Parties shall have
duly authorized, executed and delivered any other related documentation
necessary or advisable to perfect the Lien on the Collateral in the jurisdiction
of incorporation of the Credit Parties, as applicable, including such UCC-1
Financing Statements and any and all documents necessary to complete any filings
which Lender shall require in connection with this Agreement.  In addition,
Lender shall have: (i) received an original Certificate of Title for each
vehicle that is part of the Borrower Collateral, in the name of Lender or
Lender’s designee; or (ii) received evidence reasonably acceptable to Lender
that a Certificate of Title for each vehicle that is part of the Borrower
Collateral has been requested or applied for from the applicable Governmental
Authority, in the name of Lender or its designee.
 
3.11         Payment of Fees.  Borrower shall have paid to Lender all fees,
costs and expenses, including due diligence expenses, attorney’s fees, search
fees, title fees, documentation and filing fees (including documentary stamps
and taxes payable on the face amount of the Promissory Note).
 
3.12         Press Release Authorization.  Evidence satisfactory to the Lender
that ML - Nevada has authorized the Lender to publish such press releases with
respect to this Agreement and the instant transaction, including a copy of an
e-mail delivered to Marketwire.com by ML - Nevada whereby ML - Nevada authorizes
the Lender to use its name and, if applicable, stock symbol, in connection with
current or future press releases.
 
3.13          Event of Default.  No Event of Default, or event which, with
notice or lapse of time, or both, would constitute an Event of Default, shall
have occurred and be continuing.
 
3.14          Adverse Changes.  There shall not have occurred any Material
Adverse Effect.
 
3.15          Litigation.  No pending claim, investigation, litigation or other
Proceeding shall have been instituted against any Credit Party or any of their
respective officers, shareholders, members, managers, partners, or other
principals of any Credit Party.
 
3.16          Representations and Warranties.  No representation or warranty of
any of the Credit Parties contained herein or in any Loan Documents shall be
untrue or incorrect in any material respect as of the date of any Loans as
though made on such date, except to the extent such representation or warranty
expressly relates to an earlier date.
 

 
26

--------------------------------------------------------------------------------

 

3.17          Due Diligence.  The business, legal and collateral due diligence
review performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion.  Lender reserves the right to increase any and all aspects of its
due diligence in Lender’s sole discretion.
 
3.18          Key Personnel Investigations.  Lender shall be satisfied, in its
sole discretion, with results from background investigations conducted on key
members of Borrower’s principals and management teams.
 
3.19          Repayment of Outstanding Indebtedness.  The Credit Parties shall
have repaid in full all outstanding indebtedness secured by Borrower Collateral,
other than indebtedness giving rise to Permitted Liens (or proper amounts shall
have been withheld from proceeds of the Loan to repay such outstanding
indebtedness at Closing).
 
3.20          Loan Documents to be Executed by any Subsidiary following the
Effective Date.  Within ten (10) days of any entity becoming a Subsidiary of any
Credit Party, the following documents shall have executed or cause to be
executed and delivered to Lender, each of which must be satisfactory to Lender
and Lender’s counsel in form, substance and execution:
 
(a)             Consent and Agreement.  An original of a Consent and Agreement
duly executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement and all other Loan Documents;
 
(b)               Security Agreement.  An original of a Security Agreement, duly
executed by such Subsidiary;
 
(c)               Guaranty Agreement.  An original of a Guaranty Agreement, duly
executed by such Subsidiary;
 
(d)               Pledge Agreement.  An original of a Pledge Agreement, duly
executed by the parent of the Subsidiary;
 
(e)             Organizational and Authorization Documents. A certificate of the
corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of such Subsidiary certifying and attaching: (i)
copies of such Subsidiary’s articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that
Lender may conclusively rely on each such document and certificate until
formally advised by Borrower of any changes therein.
 
 
27

--------------------------------------------------------------------------------

 

(f)             Additional Documents.  Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement and the other Loan Documents.
 
3.21          Loan Documents to be Executed by each Credit Party Upon Each
Subsequent Advance.  As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Effective Date, the Credit Parties shall have executed or caused to be executed
and delivered to Lender all of the documents in this Section 3 applicable
thereto, and such documents shall remain in full force and effect as of the date
of the subsequent principal advance.
 
4.           NOTES EVIDENCING LOANS.
 
4.20         Promissory Note.    The Loans shall be evidenced by the Promissory
Note (together with any and all renewal, extension, modification or replacement
notes executed by Borrower and delivered to Lender and given in substitution
therefor) duly executed by Borrower, and consented and agreed to by the
Guarantors, and payable to the order of Lender.  At the time of the disbursement
of the Initial Loan and at each time an Additional Loan shall be requested
hereunder or a repayment made in whole or in part thereon, an appropriate
notation thereof shall be made on the books and records of Lender.  All amounts
recorded shall be, absent demonstrable error, conclusive and binding evidence
of: (i) the principal amount of the Loans advanced hereunder; (ii) any unpaid
interest owing on the Loans; and (iii) all amounts repaid on the Loans.  The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise adversely affect the obligations of Borrower
under the Promissory Note to repay the principal amount of the Loans, together
with all other Obligations.
 
5.           INTENTIONALLY LEFT BLANK.
 
6.           SECURITY FOR THE OBLIGATIONS.
 
6.1           Security Agreement.  To secure the payment and performance by
Credit Parties of the Obligations hereunder, Borrower grants, under and pursuant
to the Security Agreement executed by the Borrower dated as of the Effective
Date, to Lender, its successors and assigns, an unconditional, continuing,
first-priority, perfected Lien and security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of the Borrower in
and to the Borrower Collateral, whether now owned or hereafter acquired, and all
proceeds (including all insurance proceeds) and products of any of the Borrower
Collateral.  At any time upon Lender’s request, the Borrower shall execute and
deliver to Lender any other documents, instruments or certificates requested by
Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Borrower Collateral granted hereunder,
including any additional security agreements, mortgages, control agreements,
certificates of title (or applications therefor) and financing statements.  The
Security Agreement executed by the Borrower shall terminate following the full
payment and performance of all of the Obligations hereunder and under any Loan
Documents and upon Lender’s express written acknowledgement of such full payment
and performance being received by the Borrower.
 

 
28

--------------------------------------------------------------------------------

 

6.2           Pledge Agreement.  To secure the payment and performance by the
Credit Parties of the Obligations hereunder, ML - Nevada shall grant, under and
pursuant to the Pledge Agreement executed by ML - Nevada dated as of the
Effective Date, to Lender, its successors and assigns, a continuing,
first-priority security interest in, and assignment, transference, mortgage,
conveyance, pledge, hypothecation and set over to Lender, its successors and
assigns, all of  ML - Nevada’s right, title and interest in and to the Common
Stock – MLN owned by ML - Nevada.  At any time upon Lender’s request, ML -
Nevada shall execute and deliver to Lender any other documents, instruments or
certificates requested by Lender for the purpose of properly documenting and
perfecting the security interests of Lender in and to the shares of Common Stock
- MLN granted hereunder, including any additional pledge agreements and
financing statements.  The Pledge Agreement executed by ML - Nevada shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Documents and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrower.
 
6.3           Deed of Trust.  To secure the payment and performance by Credit
Parties of the Obligations hereunder, Corporate Guarantor grants, under and
pursuant to the Deed of Trust executed by the Corporate Guarantor dated as of
the Effective Date, to Lender, its successors and assigns, an unconditional,
continuing, first-priority, perfected Lien and security interest in, and does
hereby assign, transfer, mortgage, convey, pledge, hypothecate and set over to
Lender, its successors and assigns, all of the right, title and interest of the
Corporate Guarantor in and to the Guarantor Property, whether now owned or
hereafter acquired, and all proceeds (including all insurance proceeds) and
products of any of the Guarantor Property.  At any time upon Lender’s request,
the Corporate Guarantor shall execute and deliver to Lender any other documents,
instruments or certificates requested by Lender for the purpose of properly
documenting and perfecting the security interests of Lender in and to the
Guarantor Property granted hereunder, including any additional security
agreements, mortgages, control agreements, certificates of title (or
applications therefor) and financing statements.  The Deed of Trust executed by
the Corporate Guarantor shall terminate following the full payment and
performance of all of the Obligations hereunder and under any Loan Documents and
upon Lender’s express written acknowledgement of such full payment and
performance being received by the Borrower.
 
7.           REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.
 
To induce Lender to make the Loans, the Credit Parties, as applicable, make the
following representations and warranties to Lender, each of which shall be true
and correct in all material respects as of the date of the execution and
delivery of this Agreement and as of the date of each Loan made hereunder,
except to the extent such representation expressly relates to an earlier date,
and which shall survive the execution and delivery of this Agreement:
 
7.1           Subsidiaries.  Borrower is a wholly-owned Subsidiary of ML –
Nevada, and Borrower does not have any Control over any other Person.
 

 
29

--------------------------------------------------------------------------------

 

7.2           Borrower Organization and Name.  Each Credit Party (other than the
Individual Guarantor) is a corporation, limited liability company, or other form
of legally recognized entity, as applicable, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
the full power and authority and all necessary Permits to: (i) enter into and
execute this Agreement and the Loan Documents and to perform all of its
obligations hereunder and thereunder; and (ii) own and operate its assets and
properties and to conduct and carry on its business as and to the extent now
conducted.  Each Credit Party (other than the Individual Guarantor) is duly
qualified to transact business and is in good standing as a foreign corporation,
company or other entity in each jurisdiction where the character of its business
or the ownership or use and operation of its assets or properties requires such
qualification, except to the extent failure to so qualify would not result in a
Material Adverse Effect.  The exact legal names of each of the Credit Parties is
as set forth in the first paragraph of this Agreement, and the Credit Parties do
not currently conduct, nor have the Credit Parties conducted, during the last
five (5) years, business under any other name or trade name.
 
7.3           Authorization; Validity.  Each Credit Party has full right, power
and authority to enter into this Agreement, to make the borrowings and execute
and deliver the Loan Documents as provided herein and to perform all of its
duties and obligations under this Agreement and the Loan Documents and no other
action or consent on the part of the Credit Parties, its board of directors,
stockholders, members, managers, partners, or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Loan Documents,
consummate the transactions contemplated herein and therein, and perform all of
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and the Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the Credit Parties’ articles of
incorporation, bylaws, operating agreement, partnership agreement, or other
governing documents.  All necessary and appropriate action has been taken on the
part of the Credit Parties to authorize the execution and delivery of this
Agreement and the Loan Documents and the issuance of the Promissory Note.  This
Agreement and the Loan Documents are valid and binding agreements and contracts
of the Credit Parties, enforceable against the Credit Parties in accordance with
their respective terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
enacted for the relief of debtors generally and other similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles which may
affect the availability of specific performance and other equitable
remedies.  The Credit Parties do not know of any reason why the Credit Parties
cannot perform any of its obligations under this Agreement, the Loan Documents
or any related agreements.
 

 
30

--------------------------------------------------------------------------------

 

7.4           Capitalization.  The authorized capital stock or other
capitalization of Borrower and Corporate Guarantor, as applicable, is as set
forth in Schedule 7.4(a) attached hereto.  Schedule 7.4(a) shall specify, for
each of Borrower and Corporate Guarantor, the total number of authorized shares
of capital stock or other securities (or functional equivalents thereof in the
applicable jurisdiction), and of such authorized shares or securities, the
number which are designated as common stock, the number designated as preferred
stock (the “Preferred Stock”), or any other applicable designations of capital
stock or membership interests.  Schedule 7.4(a) shall also specify, for each of
Borrower and Corporate Guarantor, as applicable, as of the date hereof, the
number of shares of common stock issued and outstanding and the number of shares
of Preferred Stock issued and outstanding, or, if applicable, the number and
classes of other securities issued and outstanding, and the names and amounts of
such stock or other securities owned by each Person who is a stockholder or
owner of other securities in Borrower and Corporate Guarantor. All of the
outstanding shares of capital stock or other securities of all Credit Parties
(other than the Individual Guarantor) are validly issued, fully paid and
non-assessable, have been issued in compliance with all foreign, federal and
state securities laws and none of such outstanding shares or other securities
were issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  As of the date of this Agreement, no shares of
capital stock or other securities of any Credit Party are subject to preemptive
rights or any other similar rights or any Liens suffered or permitted by any
Credit Parties. The Common Stock - ML is currently quoted by the Principal
Trading Market on the OTCQB under the trading symbol “MLES”.  ML - Nevada has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for quotation on the Principal Trading Market,
and ML - Nevada has maintained all requirements on its part for the continuation
of such quotation. Except for the securities to be issued pursuant to this
Agreement, except as set forth in Schedule 7.4(b), and except as may otherwise
already be disclosed in the Public Documents, as of the date of this Agreement:
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock or other securities of any
Credit Party, or contracts, commitments, understandings or arrangements by which
any Credit Party is or may become bound to issue additional shares of capital
stock or other securities of any Credit Party, or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock or other securities of any Credit Party; (ii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other contracts
or instruments evidencing Funded Indebtedness of any Credit Party, or by which
any Credit Party is or may become bound; (iii) there are no outstanding
registration statements with respect to any Credit Party or any of its
securities and there are no outstanding comment letters from any Governmental
Authority with respect to any securities of any Credit Party; (iv) there are no
agreements or arrangements under which any Credit Party is obligated to register
the sale of any of its securities under the Securities Act or any other laws of
any Governmental Authority; (v) there are no financing statements or other
security interests or Liens filed with any Governmental Authority securing any
obligations of any Credit Party, or filed in connection with any assets or
properties of any Credit Party; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any related agreement or the consummation of the transactions
described herein or therein; and (vii) there are no outstanding securities or
instruments of any Credit Party which contain any redemption or similar
provisions, and there are no contracts or agreements by which any Credit Party
is or may become bound to redeem a security of any Credit Party.  Borrower has
furnished to the Lender true, complete and correct copies of, as applicable,
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar organizational and
governing documents.  Except for the documents delivered to Lender in accordance
with the immediately preceding sentence, there are no other shareholder
agreements, voting agreements, operating agreements, or other contracts or
agreements of any nature or kind that restrict, limit or in any manner impose
obligations, restrictions or limitations on the governance of any Credit Party.
 

 
31

--------------------------------------------------------------------------------

 

7.5           No Conflicts; Consents and Approvals.  The execution,
delivery  and performance of this Agreement and the Loan Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Promissory Note, will not: (i) constitute a violation of or
conflict with the any Credit Parties’ respective articles of incorporation
(including any certificates of designation, is applicable), bylaws, operating
agreement, partnership agreement, certificate of organization or similar
governing or organizational documents; (ii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
contract or agreement to which any Credit Party is a party or by which any of
its or their assets or properties may be bound; (iii) constitute a violation of,
or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any order, writ, injunction, decree, or any
other judgment of any nature whatsoever; (iv) constitute a violation of, or
conflict with, any law, rule, ordinance or other regulation (including foreign
and United States federal and state securities laws); or (v) result in the loss
or adverse modification of, or the imposition of any fine, penalty or other
Lien, claim or encumbrance with respect to, any Permit granted or issued to, or
otherwise held by or for the use of, any Credit Party or any of its assets.  The
Credit Parties are not in violation of any Credit Parties’ respective articles
of incorporation (including any certificates of designation, is applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents, as applicable, and the Credit
Parties are not in default or breach (and no event has occurred which with
notice or lapse of time or both could put any Credit Party in default or breach)
under, and the Credit Parties have not taken any action or failed to take any
action that would give to any other Person any rights of termination, amendment,
acceleration or cancellation of, any contract or agreement to which any Credit
Party is a party or by which any property or assets of any Credit Party are
bound or affected. No business of any Credit Party is being conducted, and shall
not be conducted, in violation of any law, rule, ordinance or other regulation,
except to the extent any such violation would not result in a Material Adverse
Effect. Except as specifically contemplated by this Agreement, the Credit
Parties are not required to obtain any consent or approval of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its obligations under this Agreement or the Loan Documents in
accordance with the terms hereof or thereof.  All consents and approvals which
any Credit Party is required to obtain pursuant to the immediately preceding
sentence have been obtained or effected on or prior to the Effective Date.
 
7.6           Issuance of Securities.  The Advisory Fee Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all Liens, claims, charges,
taxes, or other encumbrances with respect to the issue thereof, and will be
issued in compliance with all applicable United States federal and state
securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof.  The issuance of the Promissory Note, and the Advisory Fee
Shares, are and will be exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws; and (iii) any similar registration or qualification
requirements of any foreign jurisdiction or other Governmental Authority.
 

 
32

--------------------------------------------------------------------------------

 

7.7           Compliance With Laws.  The nature and transaction of the Credit
Parties’ business and operations and the use of its properties and assets,
including the Collateral or any real estate owned, leased, or occupied by the
Credit Parties, do not and during the term of the Loans shall not, violate or
conflict with any applicable law, statute, ordinance, rule, regulation or order
of any kind or nature, including the provisions of the Fair Labor Standards Act
or any zoning, land use, building, noise abatement, occupational health and
safety or other laws, any Permit or any condition, grant, easement, covenant,
condition or restriction, whether recorded or not, except to the extent such
violation or conflict would not result in a Material Adverse Effect.
 
7.8           Environmental Laws and Hazardous Substances.  Except to the extent
that any of the following would not have a Material Adverse Effect (including
financial reserves, insurance policies and cure periods relating to compliance
with applicable laws and Permits) and are used in such amounts as are customary
in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, the Credit Parties represent and warrant to Lender that, to
the best knowledge of each of the Credit Parties: (i) the Credit Parties have
not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any of the premises
of the Credit Parties (whether or not owned by the Credit Parties) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of the Credit
Parties comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
of same pending or, to Credit Parties’ knowledge, threatened; and (iv) the
Credit Parties do not have any liability, contingent or otherwise, in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.
 
7.9           Collateral Representations.  With respect to the Borrower
Collateral, no Person other than the Borrower, owns or has other rights in the
Borrower Collateral, and the Borrower Collateral is valid and genuine
Collateral, free from any Lien of any kind, other than the Lien of Lender and
Permitted Liens.
 
7.10         Financial Statements. ML - Nevada has delivered to the Lender an
unaudited consolidated Balance Sheet as of December 31, 2014, and Statements of
Income for the 12 months ending June 30, 2011, June 30, 2012, June 30, 2013,
June 30, 2014, and for the period ending December 31, 2014, and Borrower has
delivered to the Lender an unaudited consolidated Balance Sheet as of December
31, 2014, and Statement of Income for the 12 months ending December 31, 2014
(collectively, together with any financial statements filed by any Credit
Parties with the SEC, any Principal Trading Market, or any other Governmental
Authority, if applicable, the “Financial Statements”).  The Financial Statements
have been prepared in accordance with GAAP, consistently applied, during the
periods involved (except: (i) as may be otherwise indicated in such Financial
Statements or the notes thereto; or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements), and fairly and accurately present in all material respects
the consolidated financial position of the Credit Parties as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  To the best knowledge of the Credit Parties, no
other information provided by or on behalf of the Credit Parties to the Lender,
either as a disclosure schedule to this Agreement, or otherwise in connection
with Lender’s due diligence investigation of the Credit Parties, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 

 
33

--------------------------------------------------------------------------------

 

7.11          Public Documents.  The Common Stock of ML - Nevada is registered
pursuant to Section 12 of the Exchange Act and ML - Nevada is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. ML - Nevada
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the Principal Trading Market, or any
other Governmental Authority, as applicable (all of the foregoing filed within
the two (2) years preceding the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). Ml - Nevada is current with its filing obligations with
the SEC, the Principal Trading Market, or any other Governmental Authority, as
applicable, and all Public Documents have been filed on a timely basis by ML -
Nevada. ML - Nevada represents and warrants that true and complete copies of the
Public Documents are available on the SEC website or the Principal Trading
Market website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge
to Lender, and Lender acknowledges that it may retrieve all Public Documents
from such websites and Lender’s access to such Public Documents through such
website shall constitute delivery of the Public Documents to Lender; provided,
however, that if Lender is unable to obtain any of such Public Documents from
such websites at no charge, as result of such websites not being available or
any other reason beyond Lender’s control, then upon request from Lender, ML -
Nevada shall deliver to Lender true and complete copies of such Public
Documents.  ML - Nevada shall also deliver to Lender true and complete copies of
all draft filings, reports, schedules, statements and other documents required
to be filed with the requirements of the Principal Trading Market that have been
prepared but not filed with the Principal Trading Market as of the date hereof.
None of the Public Documents, at the time they were filed with the SEC, the
Principal Trading Market, or other Governmental Authority, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  None of the statements made in any such Public Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof, which amendments or updates are also part of the Public Documents).  As
of their respective dates, the consolidated Financial Statements of ML - Nevada
and its Subsidiaries included in the Public Documents complied in all material
respects with applicable accounting requirements and any published rules and
regulations of the SEC and Principal Trading Market with respect thereto.
 
7.12          Absence of Certain Changes.  Since the date of the most recent of
the Financial Statements, none of the following have occurred:
 
(a)                     There has been no event or circumstance of any nature
whatsoever that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect; or
 

 
34

--------------------------------------------------------------------------------

 

(b)                     Any transaction, event, action, development, payment, or
any other matter of any nature whatsoever entered into by the Credit Parties
other than in the Ordinary Course of Business of the Credit Parties.
 
7.13          Litigation and Taxes.  There is no Proceeding pending, or to the
best knowledge of the Credit Parties, threatened, against any Credit Party or
its officers, managers, members, shareholders or other principals, or against or
affecting any of its assets.  In addition, there are no outstanding judgments,
orders, writs, decrees or other similar matters or items against or affecting
the Credit Parties, their business or assets.  The Credit Parties have not
received any material complaint from any customer, supplier, vendor or
employee.  The Credit Parties have duly filed all applicable income or other tax
returns and have paid all income or other taxes when due.  There is no
Proceeding, controversy or objection pending or threatened in respect of any tax
returns of the Credit Parties.
 
7.14          Event of Default.  No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and the Credit Parties
are not in default (without regard to grace or cure periods) under any contract
or agreement to which it is a party or by which any of their respective assets
are bound.
 
7.15          ERISA Obligations.  To the best knowledge of each of the Credit
Parties, all Employee Plans of the Credit Parties meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified.  No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority.  To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.
 
7.16          Adverse Circumstances.  No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the validity or priority of the Liens granted to Lender under
the Loan Documents; (ii) could adversely affect the ability of the Credit
Parties to perform its obligations under the Loan Documents; (iii) would
constitute a default under any of the Loan Documents; (iv) would constitute such
a default with the giving of notice or lapse of time or both; or (v) would
constitute or give rise to a Material Adverse Effect.
 
7.17          Liabilities and Indebtedness of the Borrower.  The Credit Parties
do not have any Funded Indebtedness or any liabilities or obligations of any
nature whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not have or
cause a Material Adverse Effect.
 

 
35

--------------------------------------------------------------------------------

 

7.18           Real Estate.
 
(a)                    Real Property Ownership.  Except for the Credit Party
Leases and as otherwise disclosed in Schedule 7.18, Borrower does not own any
Real Property.
 
(b)                    Real Property Leases.  Except for ordinary leases for
office space and vehicle lots from which the Credit Parties conduct its business
(the “Credit Party Leases”), the Credit Parties do not lease any other Real
Property.  With respect to each of the Credit Party Leases: (i) the Credit
Parties have been in peaceful possession of the property leased thereunder and
neither the Credit Parties nor the landlord is in default thereunder; (ii) no
waiver, indulgence or postponement of any of the obligations thereunder has been
granted by the Credit Parties or landlord thereunder; and (iii) there exists no
event, occurrence, condition or act known to the officers or directors of the
Credit Parties which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Credit Party Leases, or any of them, or have a Material Adverse Effect.  The
Credit Parties have not violated nor breached any provision of any such Credit
Party Leases, and all obligations required to be performed by the Credit Parties
under any of such Credit Party Leases have been fully, timely and properly
performed.  The Credit Parties have delivered to the Lender true, correct and
complete copies of all Credit Party Leases, including all modifications and
amendments thereto, whether in writing or otherwise.  The Credit Parties have
not received any written or oral notice to the effect that any of the Credit
Party Leases will not be renewed at the termination of the term of such Credit
Party Leases, or that the Credit Party Leases will be renewed only at higher
rents.
 
7.19           Material Contracts.  An accurate, current and complete copy of
each of the Material Contracts has been furnished to Lender, and each of the
Material Contracts constitutes the entire agreement of the respective parties
thereto relating to the subject matter thereof.  There are no outstanding
offers, bids, proposals or quotations made by any Credit Party which, if
accepted, would create a Material Contract with any Credit Party.  Each of the
Material Contracts is in full force and effect and is a valid and binding
obligation of the parties thereto in accordance with the terms and conditions
thereof.  To the best knowledge of each Credit Party, all obligations required
to be performed under the terms of each of the Material Contracts by any party
thereto have been fully performed by all parties thereto, and no party to any
Material Contracts is in default with respect to any term or condition thereof,
nor has any event occurred which, through the passage of time or the giving of
notice, or both, would constitute a default thereunder or would cause the
acceleration or modification of any obligation of any party thereto or the
creation of any Lien, claim, charge or other encumbrance upon any of the assets
or properties of any Credit Party.  Further, no Credit Party has received any
notice, nor does any Credit Party have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or
orally.  Attached as Schedule 7.19 is a true, correct, and complete list of all
motor vehicles, as of the effective date, in which the Borrower is the lessor.
 
7.20           Title to Assets.  The Credit Parties have good and marketable
title to, or a valid leasehold interest in, all of its assets and properties
which are material to its business and operations as presently conducted, free
and clear of all Liens, claims, charges or other encumbrances or restrictions on
the transfer or use of same.  Except as would not have a Material Adverse
Effect, the assets and properties of each Credit Party are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.
 

 
36

--------------------------------------------------------------------------------

 

7.21           Intellectual Property. The Credit Parties own or possess adequate
and legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”).  All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 7.21.  All of the IP Rights are
owned by the Credit Parties, except for IP rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 7.21.  If any IP Rights are licensed by any Credit Party, the
underlying license agreement or other agreement pursuant to which such IP Rights
are licensed (collectively, the “License Agreements”), permits Lender to
encumber such License Agreements without any further consent or approval of any
other Person, including the underlying owner of such IP Rights, such that if
there was an Event of Default and Lender foreclosed on all Collateral, Lender
would have the right to use such IP Rights under the License Agreements, subject
only to Lender’s obligation to comply with the terms of such License
Agreements.  The Credit Parties do not have any knowledge of any infringement by
any Credit Party of any IP Rights of others, and, to the knowledge of the Credit
Parties, there is no claim, demand or Proceeding, or other demand of any nature
being made or brought against, or to any Credit Party’s knowledge, being
threatened against, any Credit Party regarding IP Rights or other intellectual
property infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.
 
7.22           Labor and Employment Matters.  The Credit Parties are not
involved in any labor dispute or, to the knowledge of the Credit Parties, is any
such dispute threatened. To the knowledge of the Credit Parties and its
officers, none of the employees of any Credit Party is a member of a union and
the Credit Parties believe that its relations with its employees are good.  To
the knowledge of the Credit Parties and its officers, the Credit Parties have
complied in all material respects with all laws, rules, ordinances and
regulations relating to employment matters, civil rights and equal employment
opportunities.
 
7.23           Insurance.  The Credit Parties are each covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, assets and business against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Credit Parties are engaged and in coverage amounts which are
prudent and typically and reasonably carried by such other corporations or
entities (the “Insurance Policies”).  Such Insurance Policies are in full force
and effect, and all premiums due thereon have been paid.  None of the Insurance
Policies will lapse or terminate as a result of the transactions contemplated by
this Agreement.  The Credit Parties have complied with the provisions of such
Insurance Policies.  The Credit Parties have not been refused any insurance
coverage sought or applied for and the Credit Parties do not have any reason to
believe that it will not be able to renew its existing Insurance Policies as and
when such Insurance Policies expire or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Credit Parties.
 

 
37

--------------------------------------------------------------------------------

 

7.24           Permits.  The Credit Parties possess all Permits necessary to
conduct its business, and the Credit Parties have not received any notice of, or
are otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Credit Parties are in full compliance with the respective
requirements of all such Permits.
 
7.25           Lending Relationship.  The Credit Parties acknowledge and agree
that the relationship hereby created with Lender is and has been conducted on an
open and arm’s length basis in which no fiduciary relationship exists and that
Borrower has not relied, nor is relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans.
 
7.26           Compliance with Regulation U.  No portion of the proceeds of the
Loans shall be used by any Credit Parties, or any Affiliates of any Credit
Parties, either directly or indirectly, for the purpose of purchasing or
carrying any margin stock, within the meaning of Regulation U as adopted by the
Board of Governors of the Federal Reserve System.
 
7.27           Governmental Regulation.  The Credit Parties are not, nor after
giving effect to any Loan, will be, subject to regulation under the Public
Utility Holding Borrower Act of 1935, the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.
 
7.28           Bank Accounts.  Schedule 7.28 sets forth, with respect to each
account of the Credit Parties with any bank, broker, or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.
 
7.29           Places of Business.  The principal place of business of each of
the Credit Parties is set forth on Schedule 7.29 and the Credit Parties shall
promptly notify Lender of any change in such location.  The Credit Parties will
not remove or permit the Collateral to be removed from such locations without
the prior written consent of Lender, except for: (i) certain heavy equipment
kept at third party sites when conducting business or maintenance; (ii)
vehicles, containers and rolling stock; (iii) Inventory sold or leased in the
Ordinary Course of Business of the Credit Parties; and (iv) temporary removal of
Collateral to other locations for repair or maintenance as may be required from
time to time in each instance in the Ordinary Course of Business of the Credit
Parties.
 
7.30           Illegal Payments.  Neither the Credit Parties, nor any director,
officer, member, manager,  agent, employee or other Person acting on behalf of
the Credit Parties has, in the course of his actions for, or on behalf of, the
Credit Parties: (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 

 
38

--------------------------------------------------------------------------------

 

7.31           Related Party Transactions.  Except for arm’s length transactions
pursuant to which the Credit Parties make payments in the Ordinary Course of
Business of the Credit Parties upon terms no less favorable than the Credit
Parties could obtain from third parties, none of the officers, directors,
managers, or employees of the Credit Parties, nor any stockholders, members or
partners who own, legally or beneficially, five percent (5%) or more of the
ownership interests of the Credit Parties (each a “Material Shareholder”), is
presently a party to any transaction with the Credit Parties (other than for
services as employees, officers and directors), including any contract providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Credit Parties, any other Person in which any officer,
director, or any such employee or Material Shareholder has a substantial or
material interest in or of which any officer, director or employee of Borrower
or Material Shareholder is an officer, director, trustee or partner.  There are
no claims, demands, disputes or Proceedings of any nature or kind between the
Credit Parties and any officer, director or employee of the Credit Parties or
any Material Shareholder, or between any of them, relating to the Credit
Parties.
 
7.32           Internal Accounting Controls.  The Credit Parties maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
7.33           Brokerage Fees.  Except for Richard Onesti (“Finder”), there is
no Person acting on behalf of any Credit Party who is entitled to or has any
claim for any brokerage or finder’s fee or commission in connection with the
execution of this Agreement or the consummation of the transactions contemplated
hereby.  Borrower shall be responsible for paying Finder directly.
 
7.34           Acknowledgment Regarding Lender’s Loans. The Credit Parties
acknowledge and agree that Lender is acting solely in the capacity of an arm’s
length lender with respect to this Agreement and the transactions contemplated
hereby. The Credit Parties further acknowledge that Lender is not acting as a
financial advisor or fiduciary of the Credit Parties (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by Lender or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to the making of the Loans hereunder by Lender. The Credit
Parties further represent to Lender that the Credit Parties’ decision to enter
into this Agreement has been based solely on the independent evaluation by the
Credit Parties and its representatives.
 

 
39

--------------------------------------------------------------------------------

 

7.35           Seniority.  No Funded Indebtedness or other equity or debt
security of the Borrower is senior to the Obligations in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.
 
7.36           No General Solicitation.  Neither the Credit Parties, nor any of
its Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Promissory Note.
 
7.37           No Integrated Offering.  Neither the Credit Parties, nor any of
its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Promissory Note under the Securities Act or any similar laws of any foreign
jurisdiction, or cause this offering of such securities to be integrated with
prior offerings by the Credit Parties for purposes of the Securities Act or any
similar laws of any foreign jurisdiction.
 
7.38           Private Placement.  Assuming the accuracy of the Lender’s
representations and warranties set forth in Section 8 below, no registration
under the Securities Act or the laws, rules or regulation of any other
Governmental Authority is required for the issuance of the Promissory Note.
 
7.39           Complete Information.  This Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of the Credit Parties fully and fairly states the
matters with which they purport to deal, and do not misstate any material fact
nor, separately or in the aggregate, fail to state any material fact necessary
to make the statements made not misleading.
 
7.40           Interpretation; Reliance; Survival.  Each warranty and
representation made by the Credit Parties in this Agreement or pursuant hereto,
or in any other Loan Documents, is independent of all other warranties and
representations made by the Credit Parties in this Agreement or pursuant hereto,
or in any other Loan Documents (whether or not covering identical, related or
similar matters) and must be independently and separately satisfied.  Exceptions
or qualifications to any such warranty or representation shall not be construed
as exceptions or qualifications to any other warranty or
representation.  Notwithstanding any investigation made by Lender or any of its
agents or representatives, or any rights to conduct such investigations, and
notwithstanding any knowledge of facts determined or determinable by Lender as a
result of such investigation or right of investigation, the Lender has the
unqualified right to rely upon the representations and warranties made by the
Credit Parties in this Agreement and in the Schedules attached hereto or
pursuant hereto, or in any other Loan Documents.  Each and every representation
and warranty of the Credit Parties made herein, pursuant hereto, or in any other
Loan Documents has been relied upon by Lender, and is material to the decision
of the Lender to enter into this Agreement and to make the Loans contemplated
herein.  All representations and warranties of the Credit Parties made in this
Agreement or pursuant hereto, or in any other Loan Documents, shall survive the
Effective Date, the consummation of any Loans made hereunder, and any
investigation, and shall be deemed and construed as continuing representations
and warranties.
 

 
40

--------------------------------------------------------------------------------

 
 
8.           REPRESENTATIONS AND WARRANTIES OF LENDER.
 
Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:
 
8.1           Investment Purpose. Lender is acquiring the Promissory Note and
Advisory Fee Shares for its own account, for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act.
 
8.2           Accredited Investor Status. Lender is an “Accredited Investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.
 
8.3           Reliance on Exemptions. Lender understands that the Promissory
Note and Advisory Fee Shares are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that Borrower is relying in part upon the truth
and accuracy of, and Lender’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Lender set forth herein in
order to determine the availability of such exemptions and the eligibility of
Lender to acquire such securities.
 
8.4           Information. Lender has been furnished with all materials it has
requested relating to the business, finances and operations of the Credit
Parties and information deemed material by Lender to making an informed
investment decision regarding the Promissory Note and Advisory Fee Shares.
Lender has been afforded the opportunity to ask questions of the Credit Parties
and its management.  Neither such inquiries nor any other due diligence
investigations conducted by Lender or its representatives shall modify, amend or
affect Lender’s right to rely on the Credit Parties’ representations and
warranties contained in Article 7 above or elsewhere in this Agreement or in any
other Loan Documents. Lender understands that its investment in the Promissory
Note and Advisory Fee Shares involves a high degree of risk. Lender is in a
position regarding the Credit Parties, which, based upon economic bargaining
power, enabled and enables Lender to obtain information from the Credit Parties
in order to evaluate the merits and risks of this investment. Lender has sought
such accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to the Promissory Note and Advisory
Fee Shares.
 
8.5           No Governmental Review. Lender understands that no United States
federal or state agency or any other Governmental Authority has passed on or
made any recommendation or endorsement of the Promissory Note or the Advisory
Fee Shares, or the fairness or suitability of the investment in the Promissory
Note and Advisory Fee Shares, nor have such authorities passed upon or endorsed
the merits of the offering of the Promissory Note and Advisory Fee Shares.
 

 
41

--------------------------------------------------------------------------------

 

8.6           Transfer or Resale.  Lender understands that: (i) the Promissory
Note and Advisory Fee Shares have not been and are not being registered under
the Securities Act or any other foreign or state securities laws, and may not be
offered for sale, sold, assigned or transferred unless: (A) subsequently
registered thereunder; or (B) such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; and (ii) neither the Credit Parties nor any
other Person is under any obligation to register such securities under the
Securities Act or any foreign or state securities laws or to comply with the
terms and conditions of any exemption thereunder, except as otherwise set forth
in this Agreement.
 
8.7           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of Lender and is a valid
and binding agreement of Lender enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
8.8           Due Formation of Lender. Lender is an entity that has been formed
and validly exists and has not been organized for the specific purpose of
purchasing the Promissory Note and Advisory Fee Shares, and is not prohibited
from doing so.
 
8.9           No Legal Advice from Credit Parties. Lender acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. Lender is relying solely on such counsel and advisors and not on any
statements or representations of the Credit Parties or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction; provided, however, the foregoing shall not
modify, amend or affect Lender’s right to rely on the Credit Parties’
representations and warranties contained in Article 7 above or in any other Loan
Documents.
 
8.10          No Trading With Knowledge of Material Non-Public Information.
Lender confirms on its behalf, and on behalf of each of its officers, directors
and employees (each a “Lender Party”), that ML - Nevada is a publicly traded
company.  Lender agrees that neither Lender, nor any Lender Party, will take any
action to: (a) directly or indirectly buy, sell, advise a market maker to post a
bid or ask price, sell short, or cover any short sale (each a “Trading
Transaction”); or (b) induce, instruct, or advise any Person to affect a Trading
Transaction, based on any material non-public information relating to the Credit
Parties, including information set forth in schedules and financial statements
provided to the Lender from time to time pursuant to the terms of this
Agreement.  The requirements of this Section 8.10 shall survive the termination
of this Agreement.
 
9.           NEGATIVE COVENANTS.
 
9.1           Indebtedness.  Neither the Borrower, nor the Corporate Guarantor
shall, either directly or indirectly, create, assume, incur or have outstanding
any Funded Indebtedness (including purchase money indebtedness), or become
liable, whether as endorser, guarantor, surety or otherwise, for any debt or
obligation of any other Person, except:
 

 
42

--------------------------------------------------------------------------------

 
 
(a)                     the Obligations;
 
(b)                     endorsement for collection or deposit of any commercial
paper secured in the Ordinary Course of Business of the Borrower and Corporate
Guarantor;
 
(c)                     obligations for taxes, assessments, municipal or other
governmental charges; provided, the same are being contested in good faith by
appropriate Proceedings and are insured against or bonded over to the
satisfaction of Lender;
 
(d)                     obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business of the Borrower and
Corporate Guarantor; provided that any fees or other sums, other than salary
accrued in the Borrower’s and Corporate Guarantor’s Ordinary Course of Business,
payable by the Borrower or Corporate Guarantor to any officer, director, member,
manager, principal, or Material Shareholder, shall be fully subordinated in
right of payment to the prior payment in full of the Obligations hereunder;
 
(e)                     unsecured intercompany Funded Indebtedness incurred in
the Ordinary Course of Business of the Borrower and Corporate Guarantor;
 
(f)                     Funded Indebtedness existing on the Effective Date and
set forth in the Financial Statements, including any extensions or refinancings
of the foregoing, which do not increase the principal amount of such Funded
Indebtedness as of the date of such extension or refinancing; provided such
Funded Indebtedness is subordinated to the Obligations owed to Lender pursuant
to a subordination agreement, in form and content acceptable to Lender in its
sole discretion, which shall include an indefinite standstill on remedies and
payment blockage rights during any default (except that any first mortgage or
deed of trust encumbering the Guarantor Property shall be permitted hereunder,
so long as same does not exceed a principal amount of $1,000,000, and so long as
same is not, or or at any time in the future, in default);
 
(g)                    Funded Indebtedness consisting of Capital Lease
obligations or secured by Permitted Liens of the type described in clause (vii)
of the definition thereof not to exceed Fifty Thousand and No/100 United States
Dollars (US$50,000.00) in the aggregate at any time;
 
(h)                    Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;
 
(i)                     Contingent Liabilities incurred in the Ordinary Course
of Business with respect to surety and appeal bonds, performance bonds and other
similar obligations; and
 
(j)                     Contingent Liabilities arising under indemnity
agreements to title insurers to cause such title insurers to issue to Lender
title insurance policies.
 

 
43

--------------------------------------------------------------------------------

 
 
9.2           Encumbrances.  Neither the Borrower, nor the Corporate Guarantor,
shall, either directly or indirectly, create, assume, incur or suffer or permit
to exist any Lien or charge of any kind or character upon any asset of the
Borrower and Corporate Guarantor, whether owned at the date hereof or hereafter
acquired, except Permitted Liens or as otherwise authorized by Lender in
writing.
 
9.3           Investments.  Neither the Borrower, nor the Corporate Guarantor,
shall, either directly or indirectly, make or have outstanding any new
investments (whether through purchase of stocks, obligations or otherwise) in,
or loans or advances to, any other Person, or acquire all or any substantial
part of the assets, business, stock or other evidence of beneficial ownership of
any other Person, except following:
 
(a)                     The stock or other ownership interests in a Subsidiary
existing as of the Effective Date;
 
(b)                     investments in direct obligations of the United States
or any state in the United States;
 
(c)                     trade credit extended by the Borrower and Corporate
Guarantor in the Ordinary Course of Business of the Borrower and Corporate
Guarantor ;
 
(d)                     investments in securities of customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such customers;
 
(e)                     investments existing on the Effective Date and set forth
in the Financial Statements;
 
(f)                     Contingent Liabilities permitted pursuant to Section
9.1; or
 
(g)                    Capital Expenditures permitted under Section 9.5.
 
9.4           Transfer; Merger.  Neither the Borrower, nor the Corporate
Guarantor shall, either directly or indirectly, permit a Change in Control,
merge, consolidate, sell, transfer, license, lease, encumber or otherwise
dispose of all or any part of its property or business or all or any substantial
part of its assets, or sell or discount (with or without recourse) any of its
Notes (as defined in the UCC), Chattel Paper, Payment Intangibles or Accounts;
provided, however, that the Credit Parties may:
 
(a)                    sell or lease Inventory and Equipment in the Ordinary
Course of Business of the Credit Parties;
 
(b)                    upon not less than three (3) Business Days’ prior written
notice to Lender, any Subsidiary of Borrower may merge with (so long as the
Borrower remains the surviving entity), or dissolve or liquidate into, or
transfer its property to Borrower;
 
(c)                    dispose of used, worn-out or surplus equipment in the
Ordinary Course of Business of the Credit Parties;
 

 
44

--------------------------------------------------------------------------------

 
 
(d)                     discount or write-off overdue Accounts for collection in
the Ordinary Course of Business of the Credit Parties;
 
(e)                     sell or otherwise dispose (including cancellation of
Funded Indebtedness) of any Investment permitted under Section 9.3 in the
Ordinary Course of Business of the Credit Parties; and
 
(f)                     grant Permitted Liens.
 
9.5           Capital Expenditures.  Without Lender’s prior written consent,
neither the Borrower, nor the Corporate Guarantor, shall make or incur
obligations for any Capital Expenditures.
 
9.6           Issuance of Stock.  Neither the Borrower, nor the Corporate
Guarantor, shall, either directly or indirectly, issue or distribute any capital
stock or other securities (including any securities convertible or exercisable
into capital stock or other securities) of Borrower and Corporate Guarantor,
without the prior written consent of Lender.
 
9.7           Distributions; Restricted Payments; Change in Management.  Neither
the Borrower, nor Corporate Guarantor, shall: (i) purchase or redeem any shares
of its capital stock or other securities, or declare or pay any dividends or
distributions, whether in cash or otherwise, set aside any funds for any such
purpose, or make any distribution of any kind to its shareholders, partners, or
members, make any distribution of its property or assets, or make any loans,
advances or extensions of credit to, or investments in, any Persons, including
their Affiliates, officers, directors, members, managers, principals, Material
Shareholders, or employees, without the prior written consent of Lender; (ii)
make any payments of any Funded Indebtedness other than as specifically
permitted under the Use of Proceeds Confirmation and as otherwise permitted
hereunder; (iii) increase the annual salary paid to any officers of the Borrower
and Corporate Guarantor as of the Effective Date, unless any such increase is
part of a written employment contract with any such officers entered into prior
to the Effective Date, a copy of which has been delivered to and approved by the
Lender; or (iv) add, replace, remove, or otherwise change any officers,
managers, senior management positions or Persons with authority to bind the
Borrower and Corporate Guarantor from the officers, managers, senior management
positions, or other such Persons existing as of the Effective Date, unless
approved by Lender in writing.
 
9.8           Use of Proceeds.  The Borrower shall not use any portion of the
proceeds of the Loans, either directly or indirectly, for the purpose of
purchasing any securities underwritten by any Affiliate of Lender.  In addition,
the Borrower shall not use any portion of the proceeds of the Loans, either
directly or indirectly, for any of the following purposes: (i) to make any
payment towards any Funded Indebtedness of the Credit Parties or any Affiliates
thereof, except as specifically permitted under the Use of Proceeds
Confirmation; (ii) to pay any taxes of any nature or kind that may be due by the
Credit Parties or any Affiliates thereof; (iii) to pay any obligations or
liabilities of any nature or kind due or owing to any managers, officers,
directors, employees, members, principals, or Material Shareholders of the
Credit Parties or any Affiliates thereof.  The Credit Parties shall only use the
proceeds of the Loans (or any portion thereof) for the purposes set forth in a
“Use of Proceeds Confirmation” to be executed by Borrower on the Effective Date,
unless Borrower obtains the prior written consent of Lender to use proceeds of
Loans for any other purpose, which consent may be granted or withheld by Lender
in its sole and absolute discretion.
 

 
45

--------------------------------------------------------------------------------

 

9.9           Business Activities; Change of Legal Status and Organizational
Documents.  The Borrower and Corporate Guarantor shall not: (i) engage in any
line of business other than the businesses engaged in on the date hereof and
business reasonably related thereto; (ii) change their name, their type of
organization, their jurisdictions of organization or other legal structure; or
(iii) permit their articles of incorporation (including any certificates of
designation, if applicable), bylaws, operating agreement, partnership agreement,
certificate of organization or similar governing or organizational documents to
be amended or modified in any way which could reasonably be expected to have a
Material Adverse Effect.
 
9.10         Transactions with Affiliates.  Neither the Borrower, nor the
Corporate Guarantor, shall enter into any transaction with any of its
Affiliates, except in the Ordinary Course of Business of the Credit Parties and
upon fair and reasonable terms that are no less favorable to the Borrower and
Corporate Guarantor than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower and Corporate
Guarantor.
 
9.11         Bank Accounts.  The Borrower and Corporate Guarantor shall not
maintain any bank, deposit or credit card payment processing accounts with any
financial institution, or any other Person, other than the accounts of the
Borrower and Corporate Guarantor listed in the attached Schedule 7.28.
 
10.           AFFIRMATIVE COVENANTS.
 
10.1         Compliance with Regulatory Requirements.  Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans.  Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.
 
10.2         Corporate Existence.  The Borrower and Corporate Guarantor shall at
all times preserve and maintain their: (i) existence and good standing in the
jurisdiction of their organization; and (ii) their qualification to do business
and good standing in each jurisdiction where the nature of their business makes
such qualification necessary (other than such jurisdictions in which the failure
to be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and shall at all times continue as a going concern in
the business which Borrower and Corporate Guarantor are presently conducting.
 

 
46

--------------------------------------------------------------------------------

 

10.3           Maintain Property.  The Borrower and Corporate Guarantor shall at
all times maintain, preserve and keep their plants, properties and equipment,
including, but not limited to, the Borrower Collateral and Guarantor Property,
in good repair, working order and condition, normal wear and tear excepted, and
shall from time to time, as Borrower and Corporate Guarantor deem appropriate in
their reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.  The Borrower and Corporate Guarantor
shall permit Lender to examine and inspect such plant, properties and equipment,
including any Collateral, at all reasonable times upon reasonable notice during
business hours.  During the continuance of any Event of Default, Lender shall,
at the Credit Parties’ expense, have the right to make additional inspections
without providing advance notice.
 
10.4           Maintain Insurance.  The Borrower and Corporate Guarantor shall
at all times insure and keep insured with insurance companies acceptable to
Lender, all insurable property owned by the Borrower and Corporate Guarantor
which is of a character usually insured by companies similarly situated and
operating like properties, against loss or damage from environmental, fire and
such other hazards or risks as are customarily insured against by companies
similarly situated and operating like properties; and shall similarly insure
employers’, public and professional liability risks.  Prior to the date of the
funding of any Loans under this Agreement, Borrower and Corporate Guarantor
shall deliver to Lender a certificate setting forth in summary form the nature
and extent of the insurance maintained pursuant to this Section.  All such
policies of insurance must be satisfactory to Lender in relation to the amount
and term of the Obligations and type and value of the Collateral and assets of
the Borrower and Corporate Guarantor, shall identify Lender as sole/lender’s
loss payee and as an additional insured.  In the event the Credit Parties fail
to provide Lender with evidence of the insurance coverage required by this
Section or at any time hereafter shall fail to obtain or maintain any of the
policies of insurance required above, or to pay any premium in whole or in part
relating thereto, then Lender, without waiving or releasing any obligation or
default by Borrower hereunder, may at any time (but shall be under no obligation
to so act), obtain and maintain such policies of insurance and pay such premium
and take any other action with respect thereto, which Lender deems
advisable.  This insurance coverage: (i) may, but need not, protect the Credit
Parties’ interest in such property, including, but not limited to, the
Collateral; and (ii) may not pay any claim made by, or against, the Credit
Parties in connection with such property, including, but not limited to, the
Collateral.  The Credit Parties may later cancel any such insurance purchased by
Lender, but only after providing Lender with evidence that the insurance
coverage required by this Section is in force.  The costs of such insurance
obtained by Lender, through and including the effective date such insurance
coverage is canceled or expires, shall be payable on demand by the Credit
Parties to Lender, together with interest at the Default Rate on such amounts
until repaid and any other charges by Lender in connection with the placement of
such insurance.  The costs of such insurance, which may be greater than the cost
of insurance which the Credit Parties may be able to obtain on its own, together
with interest thereon at the Default Rate and any other charges by Lender in
connection with the placement of such insurance may be added to the total
Obligations due and owing to the extent not paid by the Credit Parties.
 

 
47

--------------------------------------------------------------------------------

 

10.5          Tax Liabilities.
 
(a)                     The Borrower and Corporate Guarantor shall at all times
pay and discharge all property, income and other taxes, assessments and
governmental charges upon, and all claims (including claims for labor, materials
and supplies) against the Borrower and Corporate Guarantor or any of their
properties, Equipment or Inventory, before the same shall become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP are being maintained.
 
(b)                     Borrower shall be solely responsible for the payment of
any and all documentary stamps and other taxes in connection with the execution
of the Loan Documents.
 
10.6          ERISA Liabilities; Employee Plans.  The Credit Parties shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.
 
10.7          Financial Statements.  The Credit Parties shall at all times
maintain a system of accounting capable of producing its individual and
consolidated financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to Lender or its authorized representatives such information regarding
the business affairs, operations and financial condition of the Credit Parties
as Lender may from time to time request or require, including, but not limited
to:
 
(a)                     If the Maturity Date is extended beyond the original
term, as soon as available, and in any event, within one hundred five (105) days
after the close of each fiscal year, a copy of the annual audited consolidated
financial statements of each of the Credit Parties, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and reviewed by an
independent certified public accountant reasonably acceptable to Lender,
containing an unqualified opinion of such accountant;
 

 
48

--------------------------------------------------------------------------------

 

(b)                     as soon as available, and in any event, within thirty
(30) days after the close of each fiscal quarter, a copy of the quarterly
unaudited consolidated financial statements of each of the Credit Parties,
including balance sheet, statement of income and retained earnings, statement of
cash flows for the fiscal year then ended, in reasonable detail, prepared and
certified as accurate in all material respects by the President, Chief Executive
Officer or Chief Financial Officer of the Credit Parties; and
 
No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.
 
Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.
 
10.8          Additional Reporting Requirements. Borrower shall provide the
following reports and statements to Lender as follows:
 
(a)                     On or prior to the Effective Date, Borrower shall
provide to Lender an income statement or profit and loss statement showing
actual results of the Borrower’s consolidated operations for the prior twelve
(12) months, as well as an income statement projection showing, in reasonable
detail, the Borrower’s consolidated income statement projections for the twelve
(12) calendar months following the Effective Date (the “Income
Projections”).  In addition, on the first (1st) day of every calendar month
after the Effective Date, the Borrower shall provide to Lender a report
comparing the Income Projections to actual results.  Any variance in the Income
Projections to actual results that is more than ten percent (10%) (either above
or below) will require the Borrower to submit to Lender written explanations as
to the nature and circumstances for the variance.
 
(b)                     On the first (1st) day of every calendar month after the
Effective Date, the Borrower shall provide to Lender a report comparing the use
of the proceeds of the Loans set forth in the Use of Proceeds Confirmation, with
the actual use of such proceeds.  Any variance in the actual use of such
proceeds from the amounts set forth in the approved Use of Proceeds Confirmation
will require the Borrower to submit to Lender written explanations as to the
nature and circumstances for the variance.
 
(c)                     Borrower shall submit to Lender true and correct copies
of all bank statements (and statements from any other depository accounts,
brokerage accounts, or accounts with any Payment Processing Companies) received
by the Borrower within five (5) days after the Borrower’s receipt thereof from
its bank.
 

 
49

--------------------------------------------------------------------------------

 

(d)                     Promptly upon receipt thereof, the Borrower shall
provide to Lender copies of interim and supplemental reports, if any, submitted
to the Borrower by independent accountants in connection with any interim audit
or review of the books of the Borrower.
 
10.9          Aged Accounts/Payables Schedules.  Upon request of Lender,
Borrower shall promptly deliver to Lender an aged schedule of the Accounts of
the Borrower, listing the name and amount due from each customer and showing the
aggregate amounts due from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days;
(iv) 91-120 days; and (v) more than 120 days, and certified as accurate by the
Chief Financial Officer or the President of Borrower.  Upon request by Lender,
Borrower shall promptly deliver to Lender an aged schedule of the accounts
payable of the Borrower, listing the name and amount due to each creditor and
showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90
days;  (y) 91-120 days; and (z) more than 120 days, and certified as accurate by
the Chief Financial Officer or the President of Borrower.
 
10.10        Failure to Provide Reports.  If at any time during the term of this
Agreement, Borrower shall fail to timely provide any reports required to be
provided by any Credit Party to Lender under this Agreement or any other Loan
Documents, in addition to all other rights and remedies that Lender may have
under this Agreement and the other Loan Documents, Lender shall have the right
to require, at each instance of any such failure, upon written notice to
Borrower, that ML - Nevada redeem 2.5% of the aggregate amount of the Advisory
Fee then outstanding, which cash redemption payment shall be due and payable by
wire transfer of Dollars to an account designated by Lender within five (5)
Business Days from the date the Lender delivers such redemption notice to the
Borrower.
 
10.11        Covenant Compliance. Credit Parties shall, within thirty (30) days
after the end of each calendar month, deliver to Lender a Compliance Certificate
showing compliance by Credit Parties with the covenants therein, and certified
as accurate by the President or Chief Executive Officer of the Borrower.
 
10.12        Continued Due Diligence/Field Audits.  Borrower acknowledges that
during the term of this Agreement, Lender and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
their business and operations.  Such ongoing due diligence reviews may include,
and the Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion.  In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrower shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Four Thousand and No/100 Dollars (US$4,000.00) per year (based on two
(2) expected filed audits and ongoing due diligence of Two Thousand and No/100
Dollars (US$2,000.00) per audit) to cover such ongoing expenses.  Failure to pay
such fee as and when required shall be deemed an Event of Default under this
Agreement and all other Loan Documents.  The foregoing notwithstanding, from and
after the occurrence of an Event of Default or any event which with notice,
lapse of time or both, would become an Event of Default, Lender may conduct site
visits, field examinations and other ongoing reviews of the Credit Parties’
records, assets and operations at any time, in its sole discretion, without any
limitations in terms of number of site visits or examinations and without being
limited to the fee hereby contemplated, all at the sole expense of Borrower.
 

 
50

--------------------------------------------------------------------------------

 

10.13           Notice and Other Reports. Borrower shall provide prompt written
notice to Lender if at any time the Borrower fails to comply with any of the
covenants in Section 11 herein.  In addition, Borrower shall, within such period
of time as Lender may reasonably specify, deliver to Lender such other schedules
and reports as Lender may reasonably require.
 
10.14           Collateral Records. The Borrower and Corporate Guarantor shall
keep full and accurate books and records relating to the Collateral and shall
mark such books and records to indicate Lender’s Lien in the Collateral
including placing a legend, in form and content reasonably acceptable to Lender,
on all Chattel Paper created by the Borrower and Corporate Guarantor indicating
that Lender has a Lien in such Chattel Paper.
 
10.15           Notice of Proceedings.  Borrower shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Borrower, give written notice to Lender of all threatened or
pending actions, suits, and Proceedings before any Governmental Agency or other
administrative agency, or before or involving any other Person, which may have a
Material Adverse Effect.
 
10.16           Notice of Default.  Borrower shall, promptly, but not more than
five (5) days after the commencement thereof, give notice to Lender in writing
of the occurrence of an Event of Default or of any event which, with the lapse
of time, the giving of notice or both, would constitute an Event of Default
hereunder.
 
10.17           Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Credit Parties or any Subsidiary or
Affiliate of the Credit Parties, the Credit Parties shall cause the prompt
containment and/or removal of such Hazardous Substances and the remediation
and/or operation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets.  Without limiting the generality of the foregoing, the Credit
Parties shall comply with any Federal or state judicial or administrative order
requiring the performance at any real property of the Credit Parties of
activities in response to the release or threatened release of a Hazardous
Substance.  To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, Borrower shall dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.
 
10.18           Subsidiaries.  Any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Credit Parties following the date hereof,
within five (5) Business Days of such event, shall become an additional the
Credit Party hereto, and the Borrower or Corporate Guarantor, as applicable,
shall take any and all actions necessary or required by Lender to cause said
Subsidiary to execute a counterpart to this Agreement and any and all other
documents which the Lender shall require, including causing such party to
execute those documents contained in Section 3.12 hereof.
 

 
51

--------------------------------------------------------------------------------

 

10.19           Reporting Status; Listing.  So long as this Agreement remains in
effect, and for so long as Lender owns, legally or beneficially, any of the
Advisory Fee Shares or other shares of Common Stock, ML - Nevada shall: (i) file
in a timely manner all reports required to be filed with the Principal Trading
Market, and, to provide a copy thereof to the Lender promptly after such filing;
(ii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of the Advisory Fee Shares and other shares of
Common Stock - ML issuable to Lender under any Loan Documents upon the Principal
Trading Market (subject to official notice of issuance) and, take all reasonable
action under its control to maintain the continued listing, quotation and
trading of the Common Stock - ML on the Principal Trading Market, and ML -
Nevada shall comply in all respects with ML – Nevada’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market and
Governmental Authorities, as applicable. ML - Nevada shall promptly provide to
Lender copies of any notices it receives from the SEC or any Principal Trading
Market, to the extent any such notices could in any way have or be reasonably
expected to have a Material Adverse Effect.
 
10.20           Rule 144.  With a view to making available to Lender the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Lender to sell the Advisory
Fee Shares or other shares of Common Stock - ML issuable to Lender under any
Loan Documents to the public without registration, ML - Nevada represents and
warrants that: (i) ML - Nevada is not an issuer defined as a Shell Company; and
(ii) if ML - Nevada has, at any time, been an issuer defined as a Shell Company,
ML - Nevada has not been an issuer defined as a Shell Company for at least
twelve (12) months prior to the Effective Date.  For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description defined
under Rule 144.  In addition, so long as Lender owns, legally or beneficially,
any securities of ML - Nevada, ML - Nevada shall, at its sole expense:
 
(a)           Make, keep and ensure that adequate current public information
with respect to ML - Nevada, as required in accordance with Rule 144, is
publicly available;
 
(b)           furnish to the Lender, promptly upon reasonable request: (A) a
written statement by ML - Nevada that it has complied with the reporting
requirements of Rule 144; and (b) such other information as may be reasonably
requested by Lender to permit the Lender to sell any of the Advisory Fee Shares
or other shares of Common Stock - ML acquired hereunder, pursuant to Rule 144,
without limitation or restriction; and
 

 
52

--------------------------------------------------------------------------------

 

(c)           promptly at the request of Lender, give the Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from Lender
of a certificate (a “Rule 144 Certificate”) certifying that Lender’s holding
period (as determined in accordance with the provisions of Rule 144) for any
portion of the Advisory Fee Shares which Lender proposes to sell (or any portion
of such shares which Lender is not presently selling, but for which Lender
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than the required holding period pursuant to Rule 144,
and receipt by the Transfer Agent of the “Rule 144 Opinion” (as hereinafter
defined) from ML - Nevada or its counsel (or from Lender and its counsel as
permitted below), the Transfer Agent is to effect the transfer (or issuance of a
new certificate without restrictive legends, if applicable) of the Securities
Being Sold and issue to Lender or transferee(s) thereof one or more stock
certificates representing the transferred (or re-issued) Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the Transfer Agent’s books and records.  In
this regard, upon Lender’s request, ML - Nevada shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement, or re-issued without any restrictive
legends pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement (the “Rule 144 Opinion”). If the Transfer Agent
requires any additional documentation in connection with any proposed transfer
(or re-issuance) by Lender of any Securities Being Sold, ML - Nevada shall
promptly deliver or cause to be delivered to the Transfer Agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, all at the
expense of the Credit Parties.  Any and all fees, charges or expenses,
including, without limitation, attorneys’ fees and costs, incurred by Lender in
connection with issuance of any such shares, or the removal of any restrictive
legends thereon, or the transfer of any such shares to any assignee of Lender,
shall be paid by the Credit Parties, and if not paid by the Credit Parties, the
Lender may, but shall not be required to, pay any such fees, charges or
expenses, and the amount thereof, together with interest thereon at the highest
non-usurious rate permitted by law, from the date of outlay, until paid in full,
shall be due and payable by the Credit Parties to Lender immediately upon demand
therefor, and all such amounts advanced by the Lender shall be additional
Obligations due under this Agreement and the Promissory Note and secured under
the Loan Documents.  In the event that ML - Nevada and/or its counsel refuses or
fails for any reason to render the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, then: (A) to the
extent the Securities Being Sold could be lawfully transferred (or re-issued)
without restrictions under applicable laws, ML - Nevada’s failure to promptly
provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) ML – Nevada hereby agrees
and acknowledges that Lender is hereby irrevocably and expressly authorized to
have counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of effectuating the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, and ML - Nevada hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from ML - Nevada, transfer or re-issue any such
Securities Being Sold as instructed by Lender and its counsel.
 

 
53

--------------------------------------------------------------------------------

 
 
11.           FINANCIAL COVENANTS.
 
11.1           Revenue Covenant.  For each calendar quarter while this Agreement
remains in effect, the Borrower shall have sales revenues for such calendar
quarter that are not less than seventy-five percent (75%) of the sales revenues
shown for the corresponding calendar quarter on the most recent of the Financial
Statements (i.e. comparing third quarter results to the prior years’ third
quarter results).
 
11.2           Loan to Value Ratio.  The aggregate outstanding principal balance
of all Loans hereunder shall never exceed the lesser of: (i) eighty percent
(80%) of the then existing Eligible Accounts; or (ii) eighty percent (80%) of
the value of all Borrower Collateral, as determined by Lender in its sole and
absolute discretion.
 
12.           EVENTS OF DEFAULT.
 
Credit Parties, without notice or demand of any kind (except as specifically
provided in this Agreement), shall be in default under this Agreement upon the
occurrence of any of the following events (each an “Event of Default”):
 
12.1           Nonpayment of Obligations.  Any amount due and owing on the
Promissory Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid on the date such amount is due.
 
12.2           Misrepresentation.  Any written warranty, representation,
certificate or statement of the Credit Parties in this Agreement, the Loan
Documents or any other agreement with Lender shall be false or misleading in any
material respect when made or deemed made.
 
12.3           Nonperformance.  Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
(not otherwise addressed in this Article 12), which failure to perform or
default in performance continues for a period of ten (10) days after any Credit
Party receives notice from Lender of such failure to perform or default in
performance (provided that if the failure to perform or default in performance
is not capable of being cured, in Lender’s reasonable discretion, then the cure
period set forth herein shall not be applicable and the failure or default shall
be an immediate Event of Default hereunder).
 
12.4           Default under Loan Documents.  Any failure to perform or default
in the performance by any Credit Party that continues after applicable grace and
cure periods under any covenant, condition or agreement contained in any of the
other Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.
 
12.5           Default under Other Obligations.  Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including any
capital or operating lease or any agreement in connection with the deferred
purchase price of property), the effect of which default is to cause or permit
the holder of such obligation (or the other party to such other agreement) to
cause such obligation or agreement to become due prior to its stated maturity,
to terminate such other agreement, or to otherwise modify or adversely affect
such obligation or agreement in a manner that could have a Material Adverse
Effect on any Credit Party.
 

 
54

--------------------------------------------------------------------------------

 

12.6           Assignment for Creditors.  Any Credit Party makes an assignment
for the benefit of creditors, fails to pay, or admits in writing its inability
to pay its debts as they mature; or if a trustee of any substantial part of the
assets of the Credit Parties is applied for or appointed, and in the case of
such trustee being appointed in a Proceeding brought against any of the Credit
Parties, the Credit Parties, by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within ninety (90) days after the date of such
appointment.
 
12.7           Bankruptcy.  Any Proceeding involving any of the Credit Parties,
is commenced by or against any of the Credit Parties under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such Proceeding being instituted against any of the
Credit Parties: (i) the Credit Parties, by any action or failure to act,
indicates its approval of, consent to or acquiescence therein; or (ii) an order
shall be entered approving the petition in such Proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within ninety (90) days after the entry thereof.
 
12.8           Judgments.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
any of the Credit Parties, unless such judgment or other process shall have
been, within ninety (90) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged.
 
12.9           Material Adverse Effect.  A Material Adverse Effect shall occur.
 
12.10         Change in Control.  Except as permitted under this Agreement, any
Change in Control shall occur; provided, however, a Change in Control shall not
constitute an Event of Default if: (i) it arises out of an event or circumstance
beyond the reasonable control of the Credit Parties (for example, but not by way
of limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.
 
12.11         Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence.  The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.
 

 
55

--------------------------------------------------------------------------------

 

12.12         Adverse Change in Financial Condition.  The determination in good
faith by Lender that a material adverse change has occurred in the financial
condition or operations of the any of the Credit Parties, or the Collateral,
which change could have a Material Adverse Effect, or otherwise adversely affect
the prospect for Lender to fully and punctually realize the full benefits
conferred on Lender by this Agreement, or the prospect of repayment of all
Obligations.
 
12.13         Adverse Change in Value of Collateral.  The determination in good
faith by Lender that the security for the Obligations is or has become
inadequate.
 
12.14         Prospect of Payment or Performance.  The determination in good
faith by Lender that the prospect for payment or performance of any of the
Obligations is impaired for any reason.
 
13.           REMEDIES.
 
(a)                     Upon the occurrence and during the continuance of an
Event of Default, Lender shall have all rights, powers and remedies set forth in
the Loan Documents, in any written agreement or instrument (other than this
Agreement or the Loan Documents) relating to any of the Obligations or any
security therefor, or as otherwise provided at law or in equity.  Without
limiting the generality of the foregoing, Lender may, at its option, upon the
occurrence and during the continuance of an Event of Default, declare its
commitments to Borrower to be terminated and all Obligations to be immediately
due and payable; provided, however, that upon the occurrence of an Event of
Default under either Section 12.6, “Assignment for Creditors”, or Section 12.7,
“Bankruptcy”, all commitments of Lender to Borrower shall immediately terminate
and all Obligations shall be automatically due and payable, all without demand,
notice or further action of any kind required on the part of Lender.  The Credit
Parties hereby waive any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Lender’s rights under the Loan Documents, and hereby consents to, and waives
notice of release, with or without consideration, of the Credit Parties or of
any Collateral, notwithstanding anything contained herein or in the Loan
Documents to the contrary.
 
(b)                     No Event of Default shall be waived by Lender, except
and unless such waiver is in writing and signed by Lender.  No failure or delay
on the part of Lender in exercising any right, power or remedy hereunder shall
operate as a waiver of the exercise of the same or any other right at any other
time; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  There shall be no obligation on the
part of Lender to exercise any remedy available to Lender in any order. The
remedies provided for herein are cumulative and not exclusive of any remedies
provided at law or in equity.  The Credit Parties agree that in the event that
Borrower fails to perform, observe or discharge any of its Obligations or
liabilities under this Agreement, the Promissory Note, and other Loan Documents,
or any other agreements with Lender, no remedy of law will provide adequate
relief to Lender, and further agrees that Lender shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.
 

 
56

--------------------------------------------------------------------------------

 
 
14.           MISCELLANEOUS.
 
14.1           Obligations Absolute.  None of the following shall affect the
Obligations of the Credit Parties to Lender under this Agreement or Lender’s
rights with respect to the Collateral:
 
(a)                     acceptance or retention by Lender of other property or
any interest in property as security for the Obligations;
 
(b)                     release by Lender of all or any part of the Collateral
or of any party liable with respect to the Obligations (other than Borrower);
 
(c)                     release, extension, renewal, modification or
substitution by Lender of the Promissory Note, or any note evidencing any of the
Obligations; or
 
(d)                     failure of Lender to resort to any other security or to
pursue the Credit Parties or any other obligor liable for any of the Obligations
before resorting to remedies against the Collateral.
 
14.2           Entire Agreement.  This Agreement and the other Loan Documents:
(i) are valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender.  No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents.  This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.
 
14.3           Amendments; Waivers.  No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Credit Parties therefrom, shall in any event
be effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.
 
14.4           WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED
COVENANT OF GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT
TO THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF
THIS AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.
 
14.5           WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE PROMISSORY NOTE, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.
 

 
57

--------------------------------------------------------------------------------

 

14.6           MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOANS,
CREDIT PARTIES IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR
IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY
MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN
DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF
CONTRACT OR TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION,
ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION  IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH FLORIDA LAW. BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
BORROWER, AS SET FORTH HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.
 
14.7           Usury Savings Clause. Notwithstanding any provision in this
Agreement or the other Loan Documents, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Agreement or any other applicable law.  In the event
the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Agreement, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance of this Agreement immediately
upon receipt of such sums by the Lender, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of such outstanding principal balance and the Lender
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Lender may, at any time and from time to time,
elect, by notice in writing to the Borrower, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance.  It is the intention of the parties that the Borrower do not intend or
expect to pay nor does the Lender intend or expect to charge or collect any
interest under this Agreement greater than the highest non-usurious rate of
interest which may be charged under applicable law.
 

 
58

--------------------------------------------------------------------------------

 

14.8           Assignability. Lender may at any time assign Lender’s rights in
this Agreement, the Promissory Note, any Loan Documents, the Obligations, or any
part thereof, and transfer Lender’s rights in any or all of the Collateral, all
without the Credit Parties’ consent or approval, and Lender thereafter shall be
relieved from all liability with respect to such instrument or Collateral so
transferred.  In addition, Lender may at any time sell one or more
participations in the Loans, all without the Credit Parties’ consent or
approval. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any other agreement with Lender, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute
discretion.  This Agreement shall be binding upon Lender and the Credit Parties
and their respective legal representatives, successors and permitted
assigns.  All references herein to a Credit Party shall be deemed to include any
successors, whether immediate or remote.  In the case of a joint venture or
partnership, the term “Borrower” or “Credit Party” shall be deemed to include
all joint venturers or partners thereof, who shall be jointly and severally
liable hereunder.
 
14.9           Confidentiality. Each of the Credit Parties shall keep
confidential any information obtained from Lender (except information publicly
available or in Credit Parties’ domain prior to disclosure of such information
from Lender, and except as required by applicable laws) and shall promptly
return to the Lender all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.
 
14.10         Publicity.  Lender shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby made by the Credit Parties; provided, however,
that the Credit Parties shall be entitled, without the prior approval of Lender,
to issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or
regulations.  Notwithstanding the foregoing, the Credit Parties shall use its
best efforts to consult Lender in connection with any such press release or
other public disclosure prior to its release and Lender shall be provided with a
copy thereof upon release thereof.  Lender shall have the right to make any
press release with respect to the transactions contemplated hereby without the
Credit Parties’ approval.  In addition, with respect to any press release to be
made by Lender, Corporate Guarantor hereby authorizes and grants blanket
permission to Lender to include Corporate Guarantor’s stock symbol, if any, in
any press releases.  Corporate Guarantor shall, promptly upon request, execute
any additional documents of authority or permission as may be requested by
Lender in connection with any such press releases.
 
14.11         Binding Effect.  This Agreement shall become effective upon
execution by the Credit Parties and Lender.
 

 
59

--------------------------------------------------------------------------------

 

14.12           Governing Law.  Except in the case of the Mandatory Forum
Selection Clause in Section 14.6 above, which clause shall be governed and
interpreted in accordance with Florida law, this Agreement, the Loan Documents
and the Promissory Note shall be delivered and accepted in, and shall be deemed
to be contracts made under and governed by, the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions of
such State.  The governing law provisions of this Section 14.12 are a material
inducement for Lender to enter into this Agreement, and the Borrower hereby
agrees, acknowledges and understands that the Lender would not have entered into
this Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, that
except in the case of the Mandatory Forum Selection Clause in Section 14.6
above, which clause shall be governed and interpreted in accordance with Florida
law, this Agreement, and each of the Loan Documents, shall be governed by the
internal laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law provisions.  In this regard, each of the Credit Parties hereby
acknowledges that it has reviewed this Agreement and all Loan Documents, and
specifically, this Section 14.12, with competent counsel selected by the Credit
Parties, and in that regard, each of the Credit Parties fully understands the
choice of law provisions set forth in this Section.  In addition, each of the
Credit Parties agrees, and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover, because of the material nature of this choice of law provision in
inducing Lender to enter into this Agreement and to make the Loans to the Credit
Parties, each of the Credit Parties hereby fully and absolutely waives any and
all rights to make any claims, counterclaims, defenses, to raise or make any
arguments (including any claims, counterclaims, defenses, or arguments based on
grounds of public policy, unconscionability, or implied covenants of fair
dealing and good faith), or to otherwise undertake any litigation strategy or
maneuver of any nature or kind that would result in, or which otherwise seeks
to, invalidate this choice of law provision, or that would otherwise result in
or require the application of the laws of any other State other than the State
of Nevada in the interpretation or governance of this Agreement or any other
Loan Documents (except for the Mandatory Forum Selection clause in Section 14.6
hereof).  Each of the Credit Parties has carefully considered this Section 14.12
and has carefully reviewed its application and effect with competent counsel,
and in that regard, fully understands and agrees that Lender would not have
entered into this Agreement, nor made the Loans, without the express agreement
and acknowledgement of each of the Credit Parties to this choice of law
provision, and the express waivers set forth herein.
 
14.13           Enforceability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 

 
60

--------------------------------------------------------------------------------

 

14.14           Survival of Borrower’s Representations.  All covenants,
agreements, representations and warranties made by the Credit Parties herein
shall, notwithstanding any investigation by Lender, be deemed material and
relied upon by Lender and shall survive the making and execution of this
Agreement and the Loan Documents and the issuance of the Promissory Note, and
shall be deemed to be continuing representations and warranties until such time
as the Credit Parties have fulfilled all of its Obligations to Lender, and
Lender has been indefeasibly paid in full. Lender, in extending financial
accommodations to Borrower, is expressly acting and relying on the aforesaid
representations and warranties.
 
14.15           Extensions of Lender’s Commitment and the Promissory Note.  This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender’s commitment hereunder and the Promissory Note pursuant to the execution
of any modification, extension or renewal note executed by Borrower, consented
and agreed to by the Guarantors, and accepted by Lender in its sole and absolute
discretion in substitution for the Promissory Note.
 
14.16           Time of Essence.  Time is of the essence in making payments of
all amounts due Lender under this Agreement and in the performance and
observance by the Credit Parties of each covenant, agreement, provision and term
of this Agreement.
 
14.17           Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement.  In the event that any signature of this Agreement or any
other Loan Documents is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or “.pdf” signature page was an original
thereof.  Notwithstanding the foregoing, Lender shall not be obligated to accept
any document or instrument signed by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file as an original,
and may in any instance require that an original document be submitted to Lender
in lieu of, or in addition to, any such document executed by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file.
 

 
61

--------------------------------------------------------------------------------

 

14.18           Notices.  Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and in each case properly addressed to the party to
receive the same in accordance with the information below, and will be deemed to
have been delivered: (i) if mailed by certified mail, return receipt requested,
postage prepaid and properly addressed to the address below, then three (3)
Business Days after deposit of same in a regularly maintained U.S. Mail
receptacle; or (ii) if mailed by Federal Express, UPS or other nationally
recognized overnight courier service, overnight delivery, then one (1) Business
Day after deposit of same in a regularly maintained receptacle of such overnight
courier; or (iii) if hand delivered, then upon hand delivery thereof to the
address indicated on or prior to 5:00 p.m., EST, on a Business Day.  Any notice
hand delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof.  No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:
 
If to any Credit Party:
The Mint Leasing North, Inc.
 
323 N. Loop West
 
Houston, TX 77008
 
Attention:
Jerry Parrish, CEO
 
E-Mail:
jerry@mintleasing.com
   
With a copy to:
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
  Bellaire, TX 77008   Attention: David M. Loev, Esq.   E-Mail:
dloev@loevlaw.com    
If to the Lender:
TCA Global Credit Master Fund, LP
 
3960 Howard Hughes Parkway, Suite 500
 
Las Vegas, Nevada 89169
 
Attention:
Robert Press, Director
 
E-Mail:
bpress@tcaglobalfund.com
   
With a copy to:
TCA Global Credit Master Fund, LP
 
19950 W. Country Club Dr., First Floor
 
Aventura, FL 33180
  Attention: Robert Press, Director   E-Mail: bpress@tcaglobalfund.com    
With a copy to:
David Kahan, P.A.
 
6420 Congress Ave., Suite 1800
 
Boca Raton, FL 33487
 
Attention:
David Kahan, Esq.
 
E-Mail:
david@dkpalaw.com

 
 
 
62

--------------------------------------------------------------------------------

 
 
14.19           Indemnification.  As a material inducement for Lender to enter
into this Agreement, the Credit Parties agree to defend, protect, indemnify and
hold harmless Lender, and its parent companies, Subsidiaries, Affiliates,
divisions, and their respective attorneys, officers, directors, agents,
shareholders, members, partners, employees, and representatives, and the
predecessors, successors, assigns, personal representatives, heirs and executors
of each of them (including those retained in connection with the transactions
contemplated by this Agreement) (each, a “Lender Indemnitee” and collectively,
the “Lender Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, Proceedings, suits, claims,
costs, expenses and distributions of any kind or nature (including the
disbursements and the reasonable fees of counsel and paralegals for each Lender
Indemnitee thereto throughout all trial and appellate levels, bankruptcy
Proceedings, mediations, arbitrations, administrative hearings and at all other
levels and tribunals), which may be imposed on, incurred by, or asserted
against, any Lender Indemnitee (whether direct, indirect or consequential and
whether based on any federal, state or local laws or regulations, including
securities, Environmental Laws and commercial laws and regulations, under common
law or in equity, or based on contract, tort, or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including the
making or issuance and management of the Loans, the use or intended use of the
proceeds of the Loans, the enforcement of Lender’s rights and remedies under
this Agreement, the Loan Documents, the Promissory Note, any other instruments
and documents delivered hereunder, or under any other agreement between Borrower
and Lender.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Credit Parties shall satisfy such undertaking to the maximum extent
permitted by applicable law.  Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Lender
Indemnitee on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Lender Indemnitee
until paid by Borrower, be added to the Obligations of Borrower and be secured
by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.
 
14.20           Release.  In consideration of the mutual promises and covenants
made herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, each Credit Party hereby agrees to fully, finally and forever release
and forever discharge and covenant not to sue the Lender Indemnitees, and each
one of them, from any and all debts, fees, attorneys’ fees, liens, costs,
expenses, damages, sums of money, accounts, bonds, bills, covenants, promises,
judgments, charges, demands, claims, causes of action, Proceedings, suits,
liabilities, expenses, obligations or contracts of any kind whatsoever, whether
in law or in equity, whether asserted or unasserted, whether known or unknown,
fixed or contingent, under statute or otherwise, from the beginning of time
through the Effective Date, including any and all claims relating to or arising
out of any financing transactions, credit facilities, notes, debentures,
security agreements, and other agreements, including each of the Loan Documents,
entered into by the Credit Parties with Lender and any and all claims that the
Credit Parties do not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Agreement or the related
Loan Documents. The provisions of this Section shall survive the satisfaction
and payment of the other Obligations and the termination of this Agreement.
 
 
 
63

--------------------------------------------------------------------------------

 

14.21           Interpretation.  If any provision in this Agreement requires
judicial or similar interpretation, the judicial or other such body interpreting
or construing such provision shall not apply the assumption that the terms
hereof shall be more strictly construed against one party because of the rule
that an instrument must be construed more strictly against the party which
itself or through its agents prepared the same.  The parties hereby agree that
all parties and their agents have participated in the preparation hereof
equally.
 
14.22           Compliance with Federal Law.  The Credit Parties shall: (i)
ensure that no Person who owns a controlling interest in or otherwise controls
the Credit Parties is or shall be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the Office of
Foreign Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or any other similar lists from any Governmental Authority;
(ii) not use or permit the use of the proceeds of the Loans to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act (“BSA”) laws and regulations, as amended.  As required by federal law and
Lender’s policies and practices, Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.
 
14.23           Consents.  With respect to any provisions of this Agreement or
any other Loan Documents which require the consent or approval of Lender, unless
expressly otherwise provided in any such provision, such consent or approval may
be granted, conditioned, or withheld by Lender in its sole and absolute
discretion.  In any event, when any consent or approval of Lender is required
under this Agreement or any other Loan Documents, the Credit Parties shall not
be entitled to make any claim for, and the Credit Parties hereby expressly
waives any claim for, damages incurred by the Credit Parties by reason of
Lender’s granting, conditioning or withholding any such consent or approval, and
the Credit Parties’ sole and absolute remedy with respect thereto shall be an
action for specific performance.  To the extent any consent or approval is given
by Lender under any provision hereunder or under any other Loan Documents, such
consent or approval shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future consent or
approval, and any such consent or approval shall not impose any liability or
warranty obligation on the Lender.
 
14.24           Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS. THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES. ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAW.
 


 
[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]
 

 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.
 
BORROWER:


THE MINT LEASING NORTH, INC.,
a Texas corporation


By:
  /s/ Jerry Parish  
Name:
  Jerry Parish  
Title:
  President  




       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)



The foregoing instrument was acknowledged before me this  6  day of  February,
2015 by  Jerry Parish , who is the  President  of The Mint Leasing North, Inc.,
a Texas corporation, on behalf of such entity.  He/She is personally known to me
or has produced  Driver's License  as identification.


My Commission Expires:



  August 22, 2016   /s/ Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    
Name of Notary typed or printed



LENDER:


TCA GLOBAL CREDIT MASTER FUND, LP
       
By:
 
TCA Global Credit Fund GP, Ltd.
Its:
 
General Partner
         
By:
  /s/ Robert Press  
Name:
 
Robert Press, Director
 
Title:
 
Director
 

 
 
 
65

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing senior secured credit facility
agreement as Credit Parties, hereby consent and agree to said senior secured
credit facility agreement and to the payment of the amounts contemplated
therein, documents contemplated thereby, representations and warranties made
therein, and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said senior secured credit facility agreement to the same extent as if the
undersigned were a party to said senior secured credit facility agreement.
 
CREDIT PARTIES:
 
MINT LEASING, INC., a Nevada
corporation
 

 By:  /s/ Jerry Parish    Name:  Jerry Parish    Title:  President  

 
VJ HOLDING COMPANY, L.L.C.,
a Texas limited liability company
 

 By:  /s/ Jerry Parish    Name:  Jerry Parish    Title:  President  

 
 

 /s/ Jerry Parish    JERRY PARISH, an individual  

 

 
66

--------------------------------------------------------------------------------

 




       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)

 
The foregoing instrument was acknowledged before me this  6  day of  February,
2015 by  Jerry Parish , who is the  President  of Mint Leasing, Inc., a Nevada
corporation, on behalf of such entity.  He/She is personally known to me or has
produced  Driver's License  as identification.

My Commission Expires:



  August 22, 2016   /s/ Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    




       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)

 
The foregoing instrument was acknowledged before me this  6  day of  February,
2015 by  Jerry Parish who is the  President  of VJ Holding Company, L.L.C., a
Texas limited liability company, on behalf of such entity.  He/She is personally
known to me or has produced  Driver's License  as identification.


My Commission Expires:
 

    /s/ Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    




       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)



The foregoing instrument was acknowledged before me this  6  day of  February,
2015 by Jerry Parish, an individual, who is personally known to me or has
produced  Driver's License  as identification.


My Commission Expires:
 

  August 22, 2016   /s/ Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    

 
 
 
 
 67

--------------------------------------------------------------------------------